LEASE

 

 

CK BERGEN HOLDINGS, L.L.C.,

 

Landlord

TO

 

 

HENRY BROS. ELECTRONICS, INC.,

 

Tenant

Demised Premises:
A portion of the Ground Floor
At
17-01 Pollitt Drive
Fair Lawn, New Jersey 07410

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

CAPTION

 

PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ARTICLE 1
Basic Lease Information, Demise, Demised Premises, Term, Rent

 

1

ARTICLE 2 Use

 

6

ARTICLE 3 Failure To Give Possession

 

6

ARTICLE 4 Preparation of the Demised Premises

 

7

ARTICLE 5 Adjustments Of Rent

 

9

ARTICLE 6 Security Deposit

 

17

ARTICLE 7 Subordination, Notice To Lessors And Mortgagees

 

19

ARTICLE 8 Quiet Enjoyment

 

22

ARTICLE 9 Assignment And Subletting

 

22

ARTICLE 10 Compliance With Laws And Requirements Of Public Authorities

 

24

ARTICLE 11 Insurance

 

27

ARTICLE 12 Rules And Regulations

 

31

ARTICLE 13 Tenant’s Changes

 

32

ARTICLE 14 Tenant’s Property

 

35

ARTICLE 15 Repairs And Maintenance

 

36

ARTICLE 16 Electricity and Other Utilities

 

37

ARTICLE 17 Heat, Ventilating And Air-Conditioning

 

39

ARTICLE 18 Landlord’s Other Services

 

40

ARTICLE 19 Access, Changes In Building Facilities, Name

 

41

ARTICLE 20 Notice Of Accidents

 

43

ARTICLE 21 Non-Liability And Indemnification

 

43

ARTICLE 22 Destruction Or Damage

 

44

ARTICLE 23 Eminent Domain

 

46

ARTICLE 24 Surrender; Holdover

 

48

ARTICLE 25 Conditions Of Limitation

 

48

ARTICLE 26 Re-Entry By Landlord

 

51

ARTICLE 27 Damages

 

51

ARTICLE 28 Waiver

 

53

ARTICLE 29 No Other Waivers Or Modifications

 

54

ARTICLE 30 Curing Tenant’s Defaults, Additional Rent

 

55

ARTICLE 31 Broker

 

56

ARTICLE 32 Notices

 

56

ARTICLE 33 Estoppel Certificate

 

57

ARTICLE 34 Arbitration

 

57


--------------------------------------------------------------------------------



 

 

 

ARTICLE 35 Miscellaneous

 

58

ARTICLE 36 Parties Bound

 

59

ARTICLE 37 Certain Definitions And Construction

 

60

ARTICLE 38 Adjacent Excavation And Construction; Shoring; Vaults

 

60

ARTICLE 39 Parking

 

60

ARTICLE 40 Signage

 

61

ARTICLE 41 Tenant’s Option to Extend

 

61

ARTICLE 42 Tenant’s Right of First Consideration

 

63

ARTICLE 43 Roof Rights

 

64

ARTICLE 44 Landlord’s Agent

 

64

EXHIBIT A LEGAL DESCRIPTION

 

1

EXHIBIT B FLOOR PLAN

 

1

EXHIBIT C RULES AND REGULATIONS

 

1

EXHIBIT D DEFINITIONS

 

1

EXHIBIT E FORM OF COMMENCEMENT LETTER

 

1

EXHIBIT F LIEN WAIVER

 

1


--------------------------------------------------------------------------------

This Index is included only as a matter of convenience of reference and shall
not be deemed or construed in any way to define or limit the scope of the
following lease or the intent of any provision thereof.


--------------------------------------------------------------------------------



LEASE

          LEASE dated as of the 1st day of June, 2006, between CK Bergen
Holdings, L.L.C., a, New Jersey limited liability company, having an office at
18 Columbia Turnpike, Florham Park, New Jersey 07392 (hereinafter referred to as
“Landlord”) and Henry Bros. Electronics, Inc., a Delaware corporation, having an
office at 17-01 Pollitt Drive, Fair Lawn, New Jersey 07410 (hereinafter referred
to as “Tenant”).

WITNESSETH:

ARTICLE 1
Basic Lease Information, Demise, Demised Premises, Term, Rent

                    1.00 In addition to the terms that are defined elsewhere in
this Lease, these terms are used in this Lease:

 

 

 

 

(a) LEASE DATE: June 1, 2006

 

 

 

(b) LANDLORD: CK Bergen Holdings, L.L.C.

 

 

 

(c) LANDLORD’S ADDRESS:
18 Columbia Turnpike
Florham Park, New Jersey 07932

 

 

 

(d) TENANT: Henry Bros. Electronics, Inc.

 

 

 

(e) TENANT’S ADDRESS: The Demised Premises as defined in this Lease and until
the Commencement Date, with copy at the same time to:

 

 

Henry Bros. Electronics, Inc.
280 Midland Avenue
Saddle Brook, New Jersey 07663

Page 1

--------------------------------------------------------------------------------



 

 

 

(f) BUILDING ADDRESS:
17-01 Pollitt Drive
Fair Lawn, New Jersey 07410

 

 

 

(g) DEMISED PREMISES: The Demised Premises are a portion of the Ground Floor
consisting of approximately 31,801 square feet of office space in the Building
located at the Building Address and shown on Exhibit B to this Lease.

 

 

 

(h) RENTABLE AREA OF THE DEMISED PREMISES: The parties agree that the rentable
square foot area of the Demised Premises shall be deemed to be approximately
31,801 square feet.

 

 

 

(i) RENTABLE AREA OF THE BUILDING: The parties agree that the rentable square
foot area of the Building shall be deemed to be approximately 105,367 square
feet (hereinafter referred to as the “Building Area”)

 

 

 

(j) TERM: The term of this Lease shall be one hundred twenty-five (125) months,
beginning on the Commencement Date and expiring on the Expiration Date
(hereinafter referred to as the “Term”).

 

 

 

(k) (i) COMMENCEMENT DATE: Consistent with Article 1.03, the Commencement Date
shall be June 1, 2006 (“Commencement Date”). The Commencement Date shall be
confirmed in the Commencement Letter as defined in Article 1.03.

 

 

 

(k) (ii) RENT COMMENCEMENT DATE: Consistent with Article 1.03, the Rent
Commencement Date shall be September 1, 2006, it being agreed and understood
that Tenant shall have no obligation to pay any fixed rent during the period
from the Commencement Date through the day immediately preceding the Rent
Commencement Date. The Rent Commencement Date shall be confirmed in the
Commencement Letter as defined in Article 1.03.

 

 

 

(l) EXPIRATION DATE: Noon of October 31, 2016

 

 

 

(m) SECURITY DEPOSIT: Tenant shall deposit with Landlord on the date of
execution of this Lease by Tenant and delivery to Landlord the sum of $35,776.13
as security under terms more fully set forth in Article 6, below.

Page 2

--------------------------------------------------------------------------------



 

 

 

(n) (i) FIXED RENT:


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual
Amount

 

Monthly
Amount

 

Amount
Per S/F

 

Commencing

 

Ending

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0

 

$

0

 

$

0

 

 

June 1, 2006

 

 

August 31, 2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

214,656.75

 

$

17,888.06

 

$

6.75

 

 

September 1, 2006

 

 

May 31, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

8,944.03

 

$

3.375

 

 

June 1, 2011

 

 

July 31, 2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

230,557.25

 

$

19,213,10

 

$

7.25

 

 

August 1, 2011

 

 

May 31, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

9,606.55

 

$

3.625

 

 

June 1, 2014

 

 

July 31, 2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

230,557.25

 

$

19,213.10

 

$

7.25

 

 

August 1, 2014

 

 

October 31, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Expiration Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant shall pay on the date of execution of this Lease by Tenant and delivery
to Landlord the sum of $17,888.06 to be applied against the first rents becoming
due under this Lease.

 

 

 

(n) (ii) TENANT ELECTRIC: Landlord shall supply electrical service to the
Demised Premises. Tenant’s electrical usage shall be measured through a submeter
and shall be billed to Tenant monthly. Tenant shall pay, as Additional Rent, the
full cost of all the charges for electrical usage by Tenant in the Demised
Premises.

 

 

 

(o) NET LEASE. The Fixed Rent, hereinabove provided to be paid to the Landlord
by the Tenant, shall be absolutely net to Landlord, so that this Lease shall,
except as hereinafter provided to the contrary, yield net to Landlord the rent,
as hereinabove provided, to be paid in each year during the term of this Lease,
and that all costs, expenses, and obligations of every kind or nature,
whatsoever, relating to the Demised Premises, or any improvements thereon, which
may arise or become due during the term of this Lease, shall be paid by the
Tenant and that the Landlord shall be indemnified and saved harmless by the
Tenant from and against the same.

 

 

 

(p) TENANT’S PROPORTIONATE SHARE: Tenant’s Proportionate Share shall be 30.18%
for purposes of this Lease and all calculations in connection herewith as more
fully defined in Article 5.01 (c), below.

Page 3

--------------------------------------------------------------------------------



 

 

 

 

 

 

(q) PARKING: Tenant shall have the right to use eleven (11) reserved parking
spaces and fifty-eight (58) unassigned, nonreserved, and nondesignated as more
fully set forth in Article 39, below.

 

 

 

(r) INTENTIONALLY DELETED

 

 

 

 

 

 

(s) BROKER:

 

 

Alexander Summer

 

Studley, Inc.

 

 

East 80 Route 4

 

201 West Passaic Street, Suite 304

 

 

Paramus, New Jersey 07652

 

Rochelle Park, New Jersey 07662

 

 

 

(t) BUSINESS HOURS: 6:00 AM to 9:00 PM Monday through Friday (inclusive)

 

 

 

(u) LANDLORD’S WORK: Tenant has fully inspected the Demised Premises and is
satisfied with the condition thereof and agrees to accept possession of the
Demised Premises in its “as is” condition. Tenant acknowledges that neither
Landlord nor any of its agents or employees have agreed to undertake any
alterations or construct any Tenant improvements in or to the Demised Premises.
Any and all obligations of the Landlord relating to improvements to or
remediation of the Demised Premises are set forth in Article 4 and Section
10.03, below.

 

 

 

(v) OPTION TO EXTEND: Tenant shall have the option to extend this Lease for two
(2) consecutive periods of sixty (60) months each as set forth more fully in
Article 41.

 

 

 

(w) GUARANTY: A Guaranty is not required in connection with this Lease.

 

 

 

(x) USE: Tenant shall use and occupy the Demised Premises for general offices
and warehouse (including receiving and shipping) space, electronic equipment
laboratory, testing and assembly and related functions as more fully set forth
in Article 2, below.

          1.01 Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the Demised Premises in the Building Address as set forth in Article
1.00 (f), above, (hereinafter referred to as the “Building”), on the parcel of
land more particularly described in Exhibit A (hereinafter referred to as the
“Land”), for the term hereinafter stated, for the rents hereinafter reserved and
upon and subject to the conditions (including limitations, restrictions and
reservations) and covenants hereinafter provided. Each party hereby expressly
covenants and agrees to observe and perform all of the conditions and covenants
herein contained on its part to be observed and performed.

          1.02 The Demised Premises hereby leased to Tenant are as set forth in
Article 1.00 (g), above. The Demised Premises together with all fixtures and
equipment which at the commencement, or during the term, of this Lease are
thereto attached (except items not deemed to be included therein and removable
by Tenant as provided in Article 14) constitute and are herein referred to as
the “Demised Premises.”

Page 4

--------------------------------------------------------------------------------




          1.03 The term of this Lease, for which the Demised Premises are hereby
leased, shall commence on a date (herein referred to as the “Commencement Date”)
which is defined in Article 1.00 (k) (i), above, and the specific date which is
deemed to be the Commencement Date shall be set forth in the Commencement Letter
as defined below in this paragraph. The term of this Lease, for which the
Demised Premises are hereby leased, shall end on a date which is defined in
Article 1.00 (l), above, which is hereinafter referred to as the “Expiration
Date,” or shall end on such earlier date upon which said term may expire or be
cancelled or terminated pursuant to any of the conditions or covenants of this
Lease or pursuant to law. Tenant shall take possession of and occupy the entire
Demised Premises no later than sixty (60) days following the Commencement Date.
Following the Commencement Date, Landlord shall deliver to Tenant a
“Commencement Letter” confirming the Commencement Date, the Rent Commencement
Date (which is defined in Section 1.00 (k) (ii), above) and the Expiration Date.
If the Tenant does not agree with the Dates set forth in the Commencement
Letter, Tenant shall notify Landlord within ten (10) days of its receipt of the
Commencement Letter. If within fifteen (15) days after Landlord’s receipt of
Tenant’s notice, Landlord and Tenant cannot agree on the Commencement Date
and/or the Expiration Date, then the Commencement Date and the Expiration Date
shall be determined by arbitration in the manner provided in Article 34. The
form of Commencement Letter is attached hereto as Exhibit E. Tenant’s obligation
for commencement of the payment of rent and additional rent under this Lease is
in no way contingent upon Tenant’s receipt of the Commencement Letter.

          1.04 Tenant hereby covenants and agrees to pay the “rents” reserved
under this Lease, for the term thereof, as follows: (a) “fixed rent” as set
forth in Article 1.00 (n) (i), above, this Lease all of which shall be payable
in equal monthly installments in advance on the first day of each and every
calendar month during the term of this Lease (except that Tenant shall pay, upon
the execution and delivery of this Lease by Tenant, the sum set forth in Article
1.00 (n), above, to be applied against the first rents becoming due under this
Lease), and (b) “additional rent” consisting of all such other sums of money as
shall become due from and payable by Tenant to Landlord hereunder (for default
in payment of which Landlord shall have the same remedies as for a default in
payment of fixed rent), all to be paid to Landlord at its office, or such other
place, or to such agent and at such place, as Landlord may designate by notice
to Tenant, in lawful money of the United States of America.

          1.05 Tenant shall pay the fixed rent and additional rent herein
reserved promptly as and when the same shall become due and payable, without
demand therefor and without any abatement, deduction or setoff whatsoever except
as expressly provided in this Lease.

          1.06 If the Rent Commencement Date occurs on a day other than the
first day of a calendar month, the fixed rent for such calendar month shall be
prorated and the balance of the first month’s fixed rent theretofore paid shall
be credited against the next monthly installment of fixed rent.

          1.07 Tenant acknowledges that it has no rights to any development
rights, “air rights” or comparable rights appurtenant to the Land and Building,
and consents, without further

Page 5

--------------------------------------------------------------------------------




consideration, to any utilization of such rights by Landlord and agrees to
promptly execute and deliver any instruments which may be requested by Landlord,
including instruments merging zoning lots, evidencing such acknowledgment and
consent.

          1.08 If Tenant is in arrears in the payment of its Rent, any payment
received by Landlord shall first be applied to Late Charges which have accrued;
any balance of the payment is then applied to the Rent in arrears; any balance
of the payment is then applied to any Additional Rent in arrears; and any
balance of the payment is then applied to current Rent and Additional Rent.

ARTICLE 2
Use

          2.01 Tenant shall use and occupy the Demised Premises for the Use set
forth in Article 1.00 (x) and for no other purpose.

          2.02 If any governmental license or permit, including a license or
permit required for the mere occupancy of the Demised Premises for the purposes
set forth in Article 1.00 (x), shall be required for the proper and lawful
conduct of Tenant’s business in the Demised Premises, or any part thereof, and
if failure to secure such license or permit would in any way adversely affect
Landlord, Tenant, at its expense, shall duly procure and thereafter maintain
such license or permit and submit the same for inspection by Landlord. Tenant
shall at all times comply with the terms and conditions of each such license or
permit. Upon Tenant’s request and at Tenant’s expense, Landlord shall join in
the application for any licenses, permits, approvals and authorizations (except
for an application to change the Certificate of Occupancy) whenever such joining
by Landlord shall be required by any governmental agency having jurisdiction.

          2.03 Tenant acknowledges that neither Landlord nor its agents or
employees have made any representations or warranties as to the suitability or
fitness of the Demised Premises for the conduct of Tenant’s business or for any
other purpose.

          2.04 Tenant shall not at any time use or occupy, or suffer or permit
anyone to use or occupy, the Demised Premises, or do or permit anything to be
done in the Demised Premises, in violation of the Certificate of Occupancy for
the Demised Premises or for the Building.

ARTICLE 3
Failure To Give Possession

          3.01 If the Demised Premises shall not be available for occupancy by
Tenant on the specific date hereinbefore designated for the commencement of the
term of this Lease for any reason whatsoever, then this Lease shall not be
affected thereby but, in such case, said specific date shall be deemed to be
postponed until the date when the Demised Premises or the additional space, as
the case may be, shall be available for occupancy by Tenant, and Tenant shall
not be entitled to possession of the Demised Premises or the additional space
until the same are available for occupancy by Tenant; provided, however, Tenant
shall have no claim against

Page 6

--------------------------------------------------------------------------------




Landlord, and Landlord shall have no liability to Tenant by reason of any such
postponement of said specific date, and the parties hereto further agree that
any failure to have the Demised Premises or such additional space available for
occupancy by Tenant on said specific date or on the Commencement Date shall in
no way affect the obligations of Tenant hereunder nor shall the same be
construed in any way to extend the term of this Lease.

ARTICLE 4
Preparation of the Demised Premises

          4.01 Tenant has fully inspected the Demised Premises and is satisfied
with the condition thereof and Tenant agrees to accept possession of the Demised
Premises in their “as is” condition except for Landlord’s performance of
Landlord’s Work as defined in this Section 4.01. Tenant acknowledges that
neither Landlord nor any of its agents or employees have agreed to undertake any
alterations or construct any Tenant improvements in or to the Demised Premises
except as expressly provided below. Landlord’s Work shall be completed at
Landlord’s sole cost and expense and in addition to the Improvement Allowance
provided for in Section 4.03. Landlord’s Work shall be completed in a good and
workmanlike manner using Building standard grade materials. Landlord’s Work
shall be deemed substantially complete notwithstanding the fact that minor or
insubstantial details of construction, mechanical adjustment, or decoration
remain to be performed, the noncompletion of which does not materially interfere
with Tenant’s use of the Demised Premises. “Landlord’s Work” shall consist of
the following, and only the following:

                    (a) Light fixtures will be in working condition with missing
bulbs, ballasts and the like replaced;

                    (b) Bathroom fixtures will be operational; and

                    (c) The area used as a staging area by the former tenant
will be converted to a usable loading dock and shall be in broom clean condition
on the Commencement Date.

          4.02 Any other installations, materials or work which may be
undertaken by or for the account of Tenant to equip, decorate or furnish the
Demised Premises for Tenant’s occupancy (hereinafter referred to as “Tenant’s
Work”) shall be performed by Tenant, at its sole cost and expense, in accordance
with all the terms, covenants and conditions of this Lease, including without
limitation, Articles 13 and 14 hereof, as if such Tenant’s Work was a “Tenant’s
Change” as defined in Article 13. Except if specifically consented to in writing
by Landlord, all Tenant’s Work shall be performed and completed within sixty
(60) days following the Commencement Date.

          4.03 Landlord shall have absolutely no obligation for the construction
or provision of any tenant improvements or any alterations to the Premises.
Tenant has inspected the Premises and accepts the Premises “As Is.” Landlord and
Tenant agree that Tenant shall make

Page 7

--------------------------------------------------------------------------------




certain tenant improvements or renovations to the Premises at Tenant’s sole cost
and expense (“Tenant’s Work”) in compliance with Article 13 of the Lease and
specifically Tenant agrees to comply with and accepts all obligations relative
to lien waivers, insurance, liens and indemnification of Landlord set forth in
Sections 13.01, 13.02 and 13.03. Tenant shall submit to Landlord paid receipts
for Tenant’s Work within twelve (12) months after the Commencement Date.
Landlord shall give Tenant a credit against its Fixed Rent up to, but not to
exceed, $159,005.00 (“Improvement Allowance”) for Tenant’s Work, including, but
not limited to, architectural and engineering fees, certification costs,
painting, carpeting and any capital or leasehold improvements, in accordance
with generally accepted accounting principles, substantiated by paid receipts.
Landlord shall reflect the credit on the monthly statement to Tenant within two
(2) months following Landlord’s receipt of the paid receipts, and in no event
shall Tenant make any deduction from its Rent for the Tenant’s Work prior to the
credit being reflected on the monthly statement. If the amount of paid receipts
submitted by Tenant at the expiration of twelve (12) months after the
Commencement Date is less than the Improvement Allowance, Tenant waives its
right to any additional credit against Rent. Tenant agrees that it is
responsible to obtain the Certificate of Occupancy or other similar
certifications if required by the appropriate authorities and upon receipt of
same shall promptly provide Landlord with a copy thereof. Landlord agrees to
cooperate with Tenant in this application.

     If the cost of the Tenant Improvements exceeds the Improvement Allowance,
then any and all such excess cost shall be at the sole cost and expense of
Tenant. If the cost of the Tenant Improvements is less than the Improvement
Allowance, then Landlord shall be obligated to expend only the actual cost of
the Tenant Improvements.

          4.04 If and when Tenant shall take actual possession of the Demised
Premises to prepare the same for Tenant’s occupancy, it shall be conclusively
presumed that the same were in satisfactory condition (except for latent
defects) as of the date of such taking of possession, unless within thirty (30)
days after the Commencement Date Tenant shall give Landlord notice specifying
the respects in which the Demised Premises were not in satisfactory condition.

          4.05 Tenant’s Work may include, at Tenant’s request and with
Landlord’s approval, which approval shall not be unreasonably withheld, delayed
or conditioned, the installation, at Tenant’s sole cost and expense, of a
back-up generator for Tenant’s own exclusive use. The exact location of the
generator will be dependent upon the type and model of generator identified by
Tenant and specifications provided to Landlord and will be determined at that
time. Installation of a generator is subject to obtaining any and all
governmental approvals and/or certificates from appropriate local authorities.
Such generator shall be deemed the property of Landlord under the provisions of
Section 14.01, below. Tenant shall be responsible to obtain any permits and
approvals required in connection with said generator including the costs
thereof, and all installation and related work shall be accomplished under the
provisions of Article 13, below. At the time the generator is to be installed,
Landlord will provide a site plan indicating the location of the generator pad
based on specifications provided by Tenant. Tenant further agrees to comply with
any applicable noise regulations or ordinances in operating the generator.

Page 8

--------------------------------------------------------------------------------




ARTICLE 5
Adjustments Of Rent

          5.01 Tax Payments. For the purpose of Sections 5.01 - 5.06, 5.11:

                    (a) “Taxes” shall mean the real estate taxes and assessments
and special assessments imposed upon the Building and the Land including,
without limitation, any assessments for public improvement or benefit to the
Building or Land, or the locality in which the Land is situated. If at any time
during the term of this Lease the methods of taxation prevailing at the
commencement of the term hereof shall be altered so that in lieu of or as an
addition to or as a substitute for the whole or any part of the taxes,
assessments, levies, impositions or charges now levied, assessed or imposed on
real estate and the improvements thereon, there shall be levied, assessed or
imposed (i) a tax, assessment, levy, imposition or charge wholly or partially as
capital levy or otherwise on the rents received therefrom, or (ii) a tax,
assessment, levy, imposition or charge measured by or based in whole or in part
upon the Demised Premises and imposed upon Landlord, or (iii) a license fee
measured by the rents payable by Tenant to Landlord, then all such taxes,
assessments, levies, impositions or charges, or the part thereof so measured or
based, shall be deemed to be included within the term “Taxes” for the purposes
hereof;

The term “Taxes” shall not include any income, franchise, transfer, inheritance,
capital stock or other similar tax imposed on Landlord unless, due to a future
change in the method of taxation, an income, franchise, transfer, inheritance,
capital stock or other tax shall be levied against Landlord in substitution for
any tax or increase therein which would otherwise constitute “Taxes”, as defined
in the first sentence of paragraph (a), in which event such income, franchise,
transfer, inheritance, capital stock or other tax shall be deemed to be included
in the term “Taxes” but any such income or similar tax shall be computed as if
the Building and the Land were the only property of Landlord.

If, by law, any assessment may be paid in installments, then, for the purposes
hereof (i) such assessment shall be deemed to have been payable in the maximum
number of installments permitted by law and (ii) there shall be included in
Taxes, for each Tax Year in which such installments may be paid, the
installments of such assessment so becoming payable during such Tax Year,
together with any interest thereon payable during such Tax Year.

                    (b) “Tax Year” shall mean the year for which Taxes are
levied by the governmental authority;

                    (c) “Tenant’s Proportionate Share” shall mean for purposes
of this Lease and all calculations in connection herewith the percentage as set
forth in Article 1.00 (p), above, which has been computed on the basis of a
fraction, the numerator of which is the agreed approximate rentable square foot
area of the Demised Premises as set forth in Article 1.00 (h), above, (which
rentable square foot area is hereinafter sometimes referred to as the
“Multiplication Factor”) and the denominator of which is the agreed approximate
rentable square foot area of the Building as set forth in Article 1.00 (i),
above. Landlord represents that

Page 9

--------------------------------------------------------------------------------




the aggregate total of Tenant’s Proportionate Share for all tenants in the
Building does not exceed 100%.

                    (d) “Tenant’s Projected Share of Taxes” shall mean the sum
of the Tax Payment (as hereinafter defined), if any, payable by Tenant for the
immediately prior Tax Year divided by twelve (12) and payable monthly by Tenant
to Landlord as additional rent.

          5.02 Tenant shall pay, as additional rent, Taxes in an amount equal to
Tenant’s Proportionate Share of the Taxes for each Tax Year or portion of a Tax
Year. (The amount payable by Tenant is hereinafter referred to as the “Tax
Payment”.) The Tax Payment and the Tax Year shall be appropriately prorated, if
necessary, to correspond with that portion of a Tax Year occurring within the
Term of this Lease. The Tax Payment shall be payable by Tenant within ten (10)
days after receipt of a demand from Landlord, which demand shall be accompanied
by a copy of the tax bill together with Landlord’s computation of the Tax
Payment (“Tax Statement”). If the Taxes for any Tax Year are payable to the
taxing authority on an installment basis, Landlord may serve such demands upon,
and the Tax Payment for such Tax Year shall be payable by Tenant, on a
corresponding installment basis.

          5.03 Notwithstanding the fact that the increase in rent is measured by
an increase in Taxes, such increase is additional rent and shall be paid by
Tenant as provided herein regardless of the fact that Tenant may be exempt, in
whole or in part, from the payment of any taxes by reason of Tenant’s diplomatic
or other tax exempt status or for any other reason whatsoever.

          5.04 Only Landlord shall be eligible to institute tax reduction or
other proceedings to reduce the assessed valuation of the Land and Building.
Should Landlord be successful in any such reduction proceedings and obtain a
rebate or a reduction in assessment for periods during which Tenant has paid or
is obligated to pay Tenant’s Proportionate Share of increases in Taxes then
either (a) Landlord shall, in the event a rebate is obtained, return Tenant’s
Proportionate Share of such rebate to Tenant after deducting Tenant’s
Proportionate Share of Landlord’s expenses, including without limitation,
attorneys’ fees and disbursements in connection with such rebate (such expenses
incurred with respect to a rebate or reduction in assessment being hereinafter
referred to as “Tax Expenses”), or, (b) if a reduction in assessment is obtained
prior to the date Tenant would be required to pay Tenant’s Proportionate Share
of such increase in Taxes, Tenant shall pay to Landlord, upon written request,
Tenant’s Proportionate Tax Share of such Tax Expenses.

          5.05 Commencing on the Commencement Date, Tenant shall pay to
Landlord, as additional rent, Tenant’s Projected Share of Taxes. Upon each date
that a Tax Payment or an installment on account thereof shall be due from Tenant
pursuant to the terms of Section 5.02 hereof, Landlord shall apply the aggregate
of the installments of Tenant’s Projected Share of Taxes then on account with
Landlord against the Tax Payment or installment thereof then due from Tenant. In
the event that such aggregate amount shall be insufficient to discharge such Tax
Payment or installment, Landlord shall so notify Tenant in a demand served upon
Tenant pursuant to the terms of Section 5.02, and the amount of Tenant’s payment
obligation with

Page 10

--------------------------------------------------------------------------------




respect to such Tax Payment or installment pursuant to Section 5.02 shall be
equal to the amount of the insufficiency. If, however, such aggregate amount
shall be greater than the Tax Payment or installment, Landlord shall forthwith
either (a) pay the amount of excess directly to Tenant concurrently with the
notice or (b) permit Tenant to credit the amount of such excess against the next
payment of Tenant’s Projected Share of Taxes due hereunder and, if the credit of
such payment is not sufficient to liquidate the entire amount of such excess,
Landlord shall then pay the amount of any difference to Tenant.

          5.06 (a) Anything in this Article 5 to the contrary notwithstanding,
in the event that the holder of any superior mortgage or the lessor of any
superior lease (as such terms are defined in Section 7.01 hereof) shall require
advance payments from Landlord on account of Taxes, then Tenant will pay
Tenant’s Proportionate Share of any amounts required to be paid in advance by
Landlord with the holder of the superior mortgage or the lessor of the superior
lease to the extent that such payments made by Landlord exceed the Base Tax
Rate. Any payments to be made by Tenant under this Section 5.06(a) shall be made
ten (10) days prior to the date Landlord is required to make such payments to
the holder of the superior mortgage or the lessor of the superior lease;

               (b) Anything in Sections 5.01 through 5.06 to the contrary
notwithstanding, in no event whatsoever shall the fixed rent be reduced below
the fixed rent initially set forth in Section 1.00(j) hereof as same may be
increased by provisions of this Lease other than Sections 5.01 through 5.06.

          5.07 Expense Payments. For purposes of Sections 5.07 - 5.12

                    (a) “Operating Expenses” shall mean any or all expenses
incurred by Landlord in connection with the operation, management, maintenance
and repair of the Building including all expenses incurred as a result of
Landlord’s compliance with any of its obligations hereunder and such expenses
shall include: (i) salaries, wages, medical, surgical and general welfare
benefits (including group life insurance), pension payments and other fringe
benefits of employees of Landlord engaged in the operation and maintenance of
the Building (the salaries and other benefits aforesaid of such employees
servicing the Building shall be comparable to those of employees servicing
buildings similar to the Building, located in the same municipality as the
Building); (ii) payroll taxes, worker’s compensation, uniforms and dry cleaning
for the employees referred to in subdivision (i); (iii) the cost of all charges
for steam, heat, ventilation, air conditioning and water (including sewer
rental) furnished to the public portions of the Building and/or used in the
operation of all of the service facilities (including, but not limited to the
heating, air conditioning and ventilation systems servicing the Demised
Premises) of the Building and the cost of all charges for electricity furnished
to the public and service areas of the Building and/or used in the operation of
all of the service facilities of the Building including any taxes on any of such
utilities; (iv) the cost of all charges for rent, casualty, war risk insurance
(if obtainable from the United States government) and of liability insurance for
the Building to the extent that such insurance is required to be carried by
Landlord under any superior lease or superior mortgage or if not required under
any superior lease or superior mortgage then to the extent such insurance is
carried by owners of buildings comparable

Page 11

--------------------------------------------------------------------------------




to the Building; (v) the cost of all building and cleaning supplies for the
common areas of the Building and charges for telephone for the Building; (vi)
the cost of all charges for management, security, cleaning and service contracts
for the Building (if no managing agent is employed by Landlord, there shall be
included in Operating Expenses a sum equal to 5% of all rents and other charges
collected from tenants or other permitted occupants of the Building); (vii) the
cost of rentals of capital equipment designed to result in savings or reductions
in Operating Expenses which costs shall not exceed the savings realized; (viii)
the cost incurred, which are non-capital expenditures, in connection with the
maintenance and repair of the Building; (ix) expenditures for capital
improvements, completed after the Commencement Date, (l) which under generally
accepted accounting principles as applied to real estate practice are expensed
or regarded as deferred expenses and (2) which are required by any law enacted
after the date of this Lease or any amendment enacted after the date of this
Lease of any existing law and (3) which are designed to result in a saving in
the amount of Operating Expenses, in any of such cases the cost thereof shall be
included in Operating Expenses for the Operational Year in which the costs are
incurred and subsequent Operational Years, amortized on a straight line basis,
over the useful life thereof as determined in accordance with generally accepted
accounting principles consistently applied, (except that, with respect to a
capital improvement which is of the type specified in clause (3), such cost
shall be amortized over such period of time as Landlord reasonably estimates
such savings in Operating Expenses will equal Landlord’s cost for such capital
improvement but in no event in excess of the amount of savings actually realized
in any Operational Year), with an interest factor in any of such cases equal to
two (2%) percent above the prime rate (hereinafter referred to as the “Base
Rate”) of J.P. Morgan Chase, N.A. (or Citibank, N.A. if J.P. Morgan Chase, N.A.
shall not then have an established prime rate; or the prime rate of any major
banking institution doing business in the City of New York, as selected by
Landlord, if none of the aforementioned banks shall be in existence or have an
established prime rate) at the time of Landlord’s having incurred said
expenditure; (x) auditing fees in connection with the preparation of Operating
Statements for tenants, required pursuant to Tax Payment and Operating Expense
Payment provisions; and (xi) depreciation for capital improvements, completed
after the Commencement Date, as determined in accordance with generally accepted
accounting principles. Landlord may use related or affiliated entities to
provide services or furnish materials for the Building provided that the rates
or fees charged by such entities are not greater than with those charged by
unrelated or unaffiliated entities in the same municipality as the Building, for
the same services or materials. Provision in this Lease for an expense to be
Landlord’s expense or at Landlord’s expense shall not affect the inclusion
thereof, to the extent provided above, in Operating Expenses.

Operating Expenses shall exclude or have deducted from them, as the case may be,
and as shall be appropriate:

          1. leasing and brokerage commissions in connection with leases of
space in the Building;

          2. salaries, fringe benefits and other compensation of personnel above
the grade of building manager;

Page 12

--------------------------------------------------------------------------------




          3. the cost of any electricity furnished to the Demised Premises or
any other space leased or available for lease in the Building;

          4. except as otherwise hereinabove provided, the cost of any repair or
replacement, alteration, addition or change which is a capital expenditure under
generally accepted accounting principles consistently applied;

          5. the cost of items, including overtime HVAC, for which Landlord is
directly compensated by payment by tenants, or any other party including this
Tenant (except pursuant to provisions similar in intent to Sections 5.07-5.11
for the payment of a share of the costs of operating the Building), which are
not included in fixed rent;

          6. the cost of repairs or replacements incurred by reason of insured
fire or other casualty, or condemnation;

          7. advertising and promotional expenditures and any other expense
incurred in connection with the renting of space;

          8. legal, other professional or consulting fees (including arbitration
and auditing fees) incurred in disputes with tenants;

          9. mortgage or other interest and/or debt service; ground rents or any
other payments under any superior leases;

          10. any initial or subsequent construction work performed by Landlord
for tenants, and tenant alteration work or change work, including any utilities,
fees or services incurred in connection with the performance of such work;

          11. painting and decorating of areas to be occupied by tenants or
licensees; special services (i.e., beyond the normal repair, maintenance and
operating of the Building) provided without extra charge, beyond fixed rent, to
some but not all tenants in the Building;

          12. Taxes;

          13. lease takeover costs and related expenses;

          14. any wages, salaries, fringe benefits and other compensation of
Landlord’s employees (except as set forth in Section 5.07(a)(i) and (ii) above)
or any general and administrative overhead of Landlord;

          15. costs incurred with respect to a sale of all or any portion of the
Building or any interest therein or in connection with the purchase or sale of
any air or development rights;

          16. any interest, fine, penalty or other late charges payable by
Landlord offset by any fees or interest collected pursuant to Article 30;

Page 13

--------------------------------------------------------------------------------




          17. the cost of removing, encapsulating or otherwise abating any
asbestos or other hazardous materials in the Building except with respect to any
materials which are determined to be hazardous after the date of this Lease;

          18. franchise, income, transfer, gains, inheritance, personal property
or other tax imposed on Landlord;

          19. the cost of the acquisition or installation of any sculpture,
paintings or other objects of art in excess of amounts typically spent for such
items in comparable buildings in the vicinity of the Building; and

          20. the cost of performing work or furnishing services to or for any
tenant other than Tenant, at Landlord’s expense, to the extent such work or
service is in excess of any work or service Landlord is obligated to provide to
Tenant or generally to other tenants in the Building at Landlord’s expense.

Tenant’s Proportionate Share is a fixed percentage and does not vary with
changing occupancy levels of the Building. Operating Expenses are computed for
the Building as a whole. Accordingly, in order to stabilize the calculation of
increase in Operating Expenses on a square foot basis for the Demised Premises,
a further adjustment is to be made as follows: In determining Operating Expenses
for any year, if the Building was less than 95% occupied during such entire
year, or was not in operation during such entire year, then Operating Expenses
shall be annualized by Landlord (taking into account seasonal variations) and
adjusted to reflect the amount that such expenses would normally be expected to
have been, in the reasonable estimate of Landlord, had the Building been 95%
occupied and operational throughout such year, except that in no event shall
such adjustment result in an amount less than the actual Operating Expenses.

                    (b) “Operational Year” shall mean each calendar year during
the Term hereof.

                    (c) Intentionally Deleted;

                    (d) Intentionally Deleted;

                    (e) “Tenant’s Projected Share of Operating Expenses” shall
mean Tenant’s Proportionate Operating Share of Landlord’s reasonable estimate of
the Operating Expenses in any Operational Year, divided by twelve (12), and
payable monthly by Tenant to Landlord as additional rent as provided below.

          5.08 On or before the Commencement Date, Landlord shall furnish Tenant
a statement setting forth the estimated aggregate amount of the Operating
Expense Base and Landlord’s computation of Tenant’s Projected Share of Operating
Expenses for the current Operational Year. Once each year, Landlord shall
perform a reconciliation of the amount of Tenant’s Projected Share of Operating
Expenses with the actual amount of Operating Expenses incurred. As a result of
the reconciliation, after the expiration of each Operational Year, Landlord
shall furnish Tenant a statement setting forth the aggregate amount of the
Operating

Page 14

--------------------------------------------------------------------------------




Expenses for such Operational Year and Landlord’s computation of Tenant’s
Projected Share of Operating Expenses for the immediately succeeding Operational
Year. The statements furnished under this Section 5.08 is hereinafter referred
to as an “Operating Statement”.

          5.09 As a result of the reconciliation, if it is determined that the
Tenant’s share of Operating Expenses for the Operational Year shall be more than
Tenant’s Projected Share of Operating Expenses, Tenant shall pay, as additional
rent for such Operational Year, an amount equal to the difference thereof. The
amount payable by Tenant is hereinafter referred to as the “Operating Expense
Payment”. The Operating Expense Payment shall be prorated, if necessary, to
correspond with that portion of an Operational Year occurring within the Term of
this Lease. The Operating Expense Payment shall be payable by Tenant within ten
(10) days after receipt of the Operating Statement. Conversely, if Tenant has
overpaid Tenant’s Share of Operating Expenses for the Operational Year, then
Landlord shall apply a credit in the amount of such overpayment to against
Tenant’s next monthly Rent.

          5.10 Commencing on the Commencement Date and for each Operational Year
thereafter, Tenant shall pay to Landlord as additional rent for the then
Operational Year, Tenant’s Projected Share of Operating Expenses. The first
payment shall be retroactive to the Commencement Date and shall include payment
for the month in which such payment is made, and shall be made ten (10) days
after Tenant receives an Operating Statement; thereafter, monthly payments shall
be made on the first day of each month throughout such Operational Year and
thereafter until receipt of the next Operating Statement setting forth any
changes in Tenant’s Projected Share of Operating Expenses for the then current
Operational Year. If the Operating Statement furnished by Landlord to Tenant at
the end of an Operational Year shall indicate that Tenant’s Projected Share of
Operating Expenses for such Operational Year exceeded the Operating Expense
Payment for such Operational Year, Landlord shall forthwith either (a) pay the
amount of excess directly to Tenant concurrently with the delivery of the
Operating Statement or (b) permit Tenant to credit the amount of such excess
against the subsequent payment of rent due hereunder; if such Operating
Statement furnished by Landlord to Tenant hereunder shall indicate that the
Operating Expense Payment exceeded Tenant’s Projected Share of Operating
Expenses for such Operational Year, Tenant shall within ten (10) days after
receipt of the Operating Statement, pay the amount of such excess to Landlord.

          5.11 Every Operating Statement and Tax Statement given by Landlord
pursuant to Section 5.02 and Section 5.08 shall be conclusive and binding upon
Tenant unless (i) within thirty (30) days after the receipt of such Operating
Statement or Tax Statement Tenant shall notify Landlord in writing (“Tenant’s
Notice of Dispute”) that it disputes the correctness of the Operating Statement
or Tax Statement, specifying the particular respects in which the Operating
Statement or Tax Statement is claimed to be incorrect, or (ii) no later than
June 1 of each year Tenant shall notify Landlord in writing (“Tenant’s Notice of
Non-Receipt”) that it has not received such Operating Statement or Tax
Statement. In the event Tenant fails to so notify Landlord within thirty (30)
days or by June 1, as the case may be, then Tenant waives any objections and is
barred from asserting any claims pertaining to such charges for the year, and
all payments made by Tenant on account of operating expenses and taxes shall
then be conclusively accepted by Tenant as correct, final and not subject to
question, claim, reduction, audit or rebate

Page 15

--------------------------------------------------------------------------------



(except as provided in Section 5.05 and Section 5.10) in whole or in part. If
there are any sums for Fixed Rent, Additional Rent or any other monies due and
payable by Tenant to Landlord under the terms of this Lease, Tenant shall have
no right to audit Landlord’s books and records and Landlord shall have no
obligation to allow such an audit until all such sums have been paid in full.
When Tenant delivers Tenant’s Notice of Dispute to Landlord, if Tenant desires
to audit Landlord’s books and records relative to the particular items Tenant
believes to be incorrect, Tenant must include its request to audit Landlord’s
books and records (the “Audit”) in said Tenant’s Notice of Dispute. Landlord
shall review Tenant’s claim(s) stated in Tenant’s Notice of Dispute. After said
review, in the event Landlord concurs with Tenant’s claim(s), Landlord will
contact Tenant to arrange the appropriate adjustment. In the event Landlord
disagrees with Tenant’s claim, Landlord shall contact Tenant to schedule an
appointment for a date and time mutually agreeable for the Audit (if an audit
has been requested in Tenant’s Notice of Dispute) to proceed. The date on which
Landlord and Tenant agree to meet to begin the Audit shall be deemed to be the
first day of the thirty (30) day Audit Period. Landlord and Tenant agree that
such Audit must be (i) conducted by (a) an independent reputable certified
public accounting firm that is not being compensated by Tenant, in whole or in
part, on a contingency fee basis, (b) by Tenant’s employees, or (c) by a
qualified third party designated in writing by Tenant as its authorized
representative (one of which being the “Auditor”), and (ii) such Audit must be
completed within thirty (30) days following the day on which the initial
appointment for the Audit is scheduled (“Audit Period”). During the Audit
Period, Landlord agrees to grant Tenant reasonable access to portions of
Landlord’s books and records for the purpose of verifying Operating Expenses or
Taxes incurred by Landlord and to have and make copies of any and all bills and
vouchers relating thereto, subject to reimbursement by Tenant for the cost of
such copies. The findings of the Auditor must be submitted in writing to
Landlord prior to the conclusion of the Audit Period. If timely submitted in
writing to Landlord, the findings of the Auditor shall be conclusively accepted
by both parties as correct, final and binding unless either party gives notice
in writing of continued dispute and intent to pursue the dispute by arbitration
(“Arbitration Notice”) to the other party within ten (10) days after receipt by
Landlord of the Auditor’s findings. If the Auditor fails to deliver its findings
in writing to Landlord prior to the conclusion of the Audit Period, then Tenant
waives any objections and is barred from asserting any claims pertaining to such
charges for the year, and all payments made by Tenant on account of operating
expenses and taxes shall then be conclusively accepted by Tenant as correct,
final and binding. Either party may submit the dispute to arbitration under the
provisions for arbitration set forth in Article 34, below. However, if the
dispute is not submitted to arbitration within ten (10) days after receipt of
the Arbitration Notice, then the parties waive their right to pursue the dispute
by arbitration or any other means and the findings of the Auditor shall be
conclusively accepted by both parties as correct, final and binding. Pending the
determination of such dispute by agreement or arbitration as aforesaid, Tenant
shall within thirty (30) days after receipt of such Tax Statement or Operating
Statement, pay additional rent, if due, in accordance with the Tax Statement or
Operating Statement and such payment shall be without prejudice to Tenant’s
position. If the dispute shall be determined in Tenant’s favor, Landlord shall,
on demand, pay Tenant the amount of Tenant’s overpayment of rents, if any,
resulting from compliance with the Tax Statement or Operating Statement. In
connection with the Audit and any review of Landlord’s books and records, Tenant
agrees that all of the information obtained through Tenant’s audit with respect
to financial matters (including, without limitation, costs, expenses

Page 16

--------------------------------------------------------------------------------



and income) and any other matters pertaining to Landlord and/or the Building as
well as any compromise, settlement or adjustment reached between Landlord and
Tenant relative to the results of the audit shall be held in strict confidence
by Tenant and its officers, agents and employees; and Tenant shall cause its
Auditor and any of its officers, agents and employees to be similarly bound. As
a condition precedent to Tenant’s exercise of its right to audit, Tenant must
deliver to Landlord a signed confidentiality agreement from the Auditor (in form
acceptable to Landlord) acknowledging that all of the results of such audit as
well as any compromise, settlement or adjustment reached between Landlord and
Tenant shall be held in strict confidence (other than to Tenant and to Tenant’s
Auditor and attorneys) and shall not be revealed in any manner to any person
except upon the prior written consent of Landlord. Tenant understands and agrees
that this provision is of material importance to Landlord and that any violation
of the terms hereof shall result in immediate and irreparable harm to Landlord.
Landlord shall have all rights allowed by law or equity if Tenant, its officers,
agents or employees and/or the Auditor violate the terms of this provision,
including, without limitation, the right to terminate this Lease or the right to
terminate Tenant’s right to audit as set forth herein.

          5.12 Landlord’s failure during the lease term to prepare and deliver
any of the tax bills, statements, notice or bills set forth in this Article 5,
or Landlord’s failure to make a demand, shall not in any way cause Landlord to
forfeit or surrender its rights to collect any of the foregoing items of
additional rent which may have become due during the term of this Lease.
Tenant’s liability for the amounts due under this Article 5 shall survive the
expiration of the term of this Lease.

ARTICLE 6
Security Deposit

          6.01 Subject to the provisions of Section 6.02, Tenant shall have
deposited with Landlord, on or before the date hereof the sum set forth in
Article 1.00 (m), above, as security for the faithful performance and observance
by Tenant of the terms, provisions and conditions of this Lease; it is agreed
that in the event Tenant defaults in respect of any of the terms, provisions and
conditions of this Lease, including, but not limited to, the payment of rent and
additional rent, which default continues after any notice required under this
Lease and the expiration of any applicable cure period, Landlord may use, apply
or retain the whole or any part of the security so deposited or the proceeds of
the Letter of Credit (as set forth in Section 6.02 hereof) to the extent
required for the payment of any rent and additional rent or any other sum as to
which Tenant is in default or for any sum which Landlord may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this Lease, including but not limited to, any
damages or deficiency accrued before or after summary proceedings or other
re-entry by Landlord. Landlord shall not be required to deposit the security in
a separate interest bearing account segregated from Landlord’s funds, and Tenant
shall not be entitled to any interest earned thereon. In the event that Tenant
shall fully and faithfully comply with all of the terms, provisions, covenants
and conditions of this Lease, the security shall be returned to Tenant no later
than thirty (30) days after the Expiration Date and after delivery of entire
possession of the Demised Premises to Landlord. In the event Landlord applies or
retains any portion or all of the security deposited, Tenant shall forthwith
restore the amount so applied or

Page 17

--------------------------------------------------------------------------------



retained so that at all times the amount deposited shall be the sum set forth in
Article 1.00 (m), above.

          6.02 In lieu of a cash deposit pursuant to Section 6.01 above, Tenant
may deliver to Landlord a clean, irrevocable, unconditional and transferable
(without cost to the beneficiary thereof) letter of credit (hereinafter referred
to as the “Letter of Credit”) issued by and drawn upon any one of the following:
Chase, N.A., Fleet Bank, HSBC or any other commercial bank (hereinafter referred
to as the “Issuing Bank”) satisfactory to Landlord, which Letter of Credit shall
have a term of not less than one year, shall remain in full force and effect for
sixty (60) days after the Expiration Date of this Lease, shall be in form and
content as is satisfactory to Landlord, and shall be for the account of Landlord
and in the amount set forth in Article 1.00 (m), above. The Letter of Credit
shall provide that:

          The Issuing Bank shall pay to Landlord an amount up to the face amount
of the Letter of Credit upon presentation of the Letter of Credit and a sight
draft in the amount to be drawn;

          The Letter of Credit shall be deemed to be automatically renewed,
without amendment for consecutive periods of one year each during the term of
this Lease, unless the Issuing Bank sends written notice (hereinafter referred
to as the “Non-Renewal Notice”) to Landlord by certified or registered mail,
return receipt requested, not less than thirty (30) days next preceding the then
expiration date of the Letter of Credit, that it elects not to have such Letter
of Credit renewed;

          In the event that the Issuing Bank sends a Non-Renewal Notice, Tenant
shall have twenty (20) days to provide Landlord with a substitute Letter of
Credit which meets the requirements of this Section 6.02. In the event that
Tenant fails within said twenty (20) day period to provide Landlord with a
substitute Letter of Credit, Landlord, within twenty (20) days of its receipt of
the Non-Renewal Notice, shall have the right, exercisable by a sight draft, to
receive the monies represented by the Letter of Credit (which moneys shall be
held by Landlord as a cash deposit pursuant to the terms of this Article 6
pending the replacement of such Letter of Credit or Tenant’s default hereunder);
and

          Upon Landlord’s sale of Landlord’s interest in the land and the
Building, the Letter of Credit shall be transferable by Landlord as provided in
Section 6.03 hereof.

          6.03 In the event of a sale of Landlord’s interest in the land and the
Building, Landlord shall have the right to transfer the cash security or Letter
of Credit, as the case may be, deposited hereunder to the vendee or lessee, and
Landlord shall thereupon be released by Tenant from all liability for the return
of such cash security or Letter of Credit provided that (a) Tenant is given
written notice of such sale; (b) the vendee or lessee, as the case may be,
shall, by written agreement, assume all of Landlord’s duties and obligations
under this Lease with respect to such security and a copy of such assumption
agreement shall be delivered to Tenant promptly after the effective date of such
sale; and (c) in the event that Landlord transfers cash security, Tenant shall
be given notice of the name, address and bank account number where such cash
security is deposited. In such event, and subject to the satisfaction of the
foregoing requirements, Tenant

Page 18

--------------------------------------------------------------------------------



agrees to look solely to the new Landlord for the return of said cash security
or Letter of Credit. In the event that Landlord fails to transfer the cash
security or Letter of Credit to a vendee or lessee, Landlord shall return the
cash security or Letter of Credit, as the case may be, to Tenant no later than
the first business day following the effective date of such sale. It is agreed
that the provisions hereof shall apply to every transfer or assignment made of
said cash security or Letter of Credit to a new Landlord.

          6.04 Tenant covenants that it will not assign or encumber, or attempt
to assign or encumber, the monies or Letter of Credit deposited hereunder as
security, and that neither Landlord nor its successors or assigns shall be bound
by any such assignment, encumbrance, attempted assignment, or attempted
encumbrance.

          6.05 Landlord agrees that it will not draw down the proceeds of the
Letter of Credit except in the event of a default by Tenant hereunder after the
notice required under this Lease and expiration of the applicable cure period or
the non-renewal of such Letter of Credit by the Issuing Bank after the
expiration of the period provided to Tenant in Section 6.02(iii) to substitute a
new Letter of Credit.

          6.06 In the event that at any time during the term of this Lease (a)
the net worth of the Issuing Bank shall be materially less than the net worth of
the Issuing Bank on the date hereof as indicated in any filing with the
Securities and Exchange Commission, the Federal Reserve Board, the Federal
Deposit Insurance Corporation or any other governmental entity, or (b) the
Issuing Bank files for protection under any chapter of the United States
Bankruptcy Code or the bankruptcy code of the state or country of its formation
or is seized by the appropriate regulatory authorities of the State of New
Jersey, the United States or the state or nation of its formation and as a
result thereof is incapable of, unable to, or prohibited from honoring the then
existing Letter of Credit (hereinafter referred to as the “Existing L/C”) in
accordance with the terms thereof, then, upon the happening of either of the
foregoing, Landlord may send written notice to Tenant (hereinafter referred to
as the “Replacement Notice”) requiring Tenant within thirty (30) days to replace
the Existing L/C with a new letter of credit (hereinafter referred to as the
“Replacement L/C”) from an Issuing Bank meeting the qualifications described in
Section 6.02. Upon receipt of a Replacement L/C meeting the qualifications of
Section 6.02, Landlord shall forthwith return the Existing L/C to Tenant. In the
event that a Replacement L/C meeting the qualifications of Section 6.02 is not
received by Landlord within the time specified, the Existing L/C may be
presented for payment by Landlord and the proceeds thereof shall be held by
Landlord in accordance with Section 6.01 subject, however, to Tenant’s right, at
any time thereafter prior to a Tenant’s default hereunder, to replace such cash
security with a new letter of credit meeting the qualifications of Section 6.02.
Tenant shall have the right from time to time and at any time to substitute the
Existing L/C with a Letter of Credit meeting the qualifications of Section 6.02.

ARTICLE 7
Subordination, Notice To Lessors And Mortgagees

          7.01 This Lease, and all rights of Tenant hereunder, are and shall be
subject and subordinate in all respects to all ground leases, overriding leases
and underlying leases of the

Page 19

--------------------------------------------------------------------------------



Land and/or the Building now or hereafter existing and to all mortgages which
may now or hereafter affect the Land and/or the Building and/or any of such
leases, whether or not such mortgages shall also cover other lands and/or
buildings, to each and every advance made or hereafter to be made under such
mortgages, and to all renewals, modifications, replacements and extensions of
such leases and such mortgages and spreaders and consolidations of such
mortgages. This Section shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall promptly execute and deliver any instrument that Landlord, the lessor of
any such lease or the holder of any such mortgage or any of their respective
successors in interest may reasonably request to evidence such subordination. In
the event Tenant fails to execute and deliver to Landlord such instrument within
thirty (30) days of request therefor, Landlord may, but shall not be obligated
to, execute such instrument for and on behalf of Tenant as its
attorneys-in-fact. In acknowledgment thereof, Tenant hereby appoints Landlord as
its irrevocable attorneys-in-fact coupled with an interest solely to execute and
deliver any instruments required to carry out the intent of this Section 7.01 on
behalf of Tenant. The leases to which this Lease is, at the time referred to,
subject and subordinate pursuant to this Article are hereinafter sometimes
referred to as “superior leases” and the mortgages to which this Lease is, at
the time referred to, subject and subordinate are hereinafter sometimes referred
to as “superior mortgages” and the lessor of a superior lease or its successor
in interest at the time referred to is sometimes hereinafter referred to as a
“lessor”.

          7.02 In the event of any act or omission of Landlord which would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease, or to claim a partial or total eviction, Tenant shall not
exercise such right (i) until it has given written notice of such act or
omission to the holder of each superior mortgage and the lessor of each superior
lease whose name and address shall previously have been furnished to Tenant in
writing, and (ii) unless such act or omission shall be one which is not capable
of being remedied by Landlord or such mortgage holder or lessor within a
reasonable period of time, until a reasonable period for remedying such act or
omission shall have elapsed following the giving of such notice and following
the time when such holder or lessor shall have become entitled under such
superior mortgage or superior lease, as the case may be, to remedy the same
(which reasonable period shall in no event be less than the period to which
Landlord would be entitled under this Lease or otherwise, after similar notice,
to effect such remedy), provided such holder or lessor shall with due diligence
give Tenant written notice of intention to, and commence and continue to remedy
such act or omission.

          7.03 If the lessor of a superior lease or the holder of a superior
mortgage shall succeed to the rights of Landlord under this Lease, whether
through possession or foreclosure action or delivery of a new lease or deed,
then at the request of such party so succeeding to Landlord’s rights (herein
sometimes referred to as “successor landlord”) and upon successor landlord’s
written agreement to accept Tenant’s attornment, Tenant shall attorn to and
recognize such successor landlord as Tenant’s landlord under this Lease, and
shall promptly execute and deliver any instrument that such successor landlord
may reasonably request to evidence such attornment. Upon such attornment this
Lease shall continue in full force and effect as, or as if it were, a direct
lease between the successor landlord and Tenant upon all of the terms,
conditions

Page 20

--------------------------------------------------------------------------------



and covenants as are set forth in this Lease and shall be applicable after such
attornment except that the successor landlord shall not be:

                    (a) liable for any previous act or omission of Landlord (or
its predecessor in interest) under this Lease;

                    (b) bound by any previous modification of this Lease, not
expressly provided for in this Lease, or by any previous prepayment of more than
one month’s fixed rent, unless such modification or prepayment shall have been
expressly approved in writing by the lessor of the superior lease or the holder
of the superior mortgage through or by reason of which the successor landlord
shall have succeeded to the rights of Landlord under this Lease;

                    (c) responsible for any monies owing by Landlord to the
credit of Tenant;

                    (d) subject to any credits, offsets, claims, counterclaims,
demands or defenses which Tenant may have against Landlord (or its predecessors
in interest);

                    (e) bound by any covenant to undertake or complete any
construction of the Demised Premises or any portion thereof;

                    (f) required to account for any security deposit other than
any security deposit actually delivered to the successor landlord;

                    (g) bound by any obligation to make any payment to Tenant or
grant or be subject to any credits, except for services, repairs, maintenance
and restoration provided for under this Lease to be performed after the date of
attornment, it being expressly understood, however, that the successor landlord
shall not be bound by an obligation to make payment to Tenant with respect to
construction performed by or on behalf of Tenant at the Demised Premises.

          7.04 If, in connection with obtaining financing or refinancing for the
Building of which the Demised Premises form a part, or Landlord’s estate and
interest therein, a lender shall request reasonable modifications to this Lease
as a condition to such financing or refinancing, Tenant will not withhold, delay
or defer its consent thereto, provided that such modifications do not increase
the obligations of Tenant or decrease Tenant’s rights hereunder (except,
perhaps, to the extent that Tenant may be required to give notices of any
defaults by Landlord to such lender and/or permit the curing of such defaults by
such lender together with the granting of such additional time for such curing
as may be required for such lender to get possession of the Building or
Landlord’s interest therein) or materially adversely affect the leasehold
interest hereby created. In no event shall a requirement that the consent of any
such lender be given for any modification of this Lease or, subject to the
provisions of this Lease for any assignment or sublease, be deemed to materially
adversely affect the leasehold interest hereby created. In the event Tenant
fails to execute and deliver to Landlord a duly executed modification or
amendment of this Lease incorporating such modification within thirty (30) days
of a request therefor, Landlord may execute such amendment or modification for
and on behalf

Page 21

--------------------------------------------------------------------------------



of Tenant as its attorney-in-fact coupled with an interest solely to execute and
deliver any instruments required to carry out the intent of this Section 7.04 on
behalf of Tenant.

ARTICLE 8
Quiet Enjoyment

          8.01 So long as Tenant pays all of the fixed rent and additional rent
due hereunder and performs all of Tenant’s other obligations hereunder, Tenant
shall peaceably and quietly have, hold and enjoy the Demised Premises subject,
nevertheless, to the obligations of this Lease and, as provided in Article 7, to
the superior leases and the superior mortgages.

ARTICLE 9
Assignment And Subletting

          9.01 Except as provided in this Article, Tenant shall not, without
Landlord’s consent (a) assign (by operation of law or otherwise), encumber or
otherwise transfer this Lease or any interest in this Lease, or (b) sublet or
permit others to occupy all or any part of the Premises. Landlord’s consent to
an assignment, subletting or occupancy shall not relieve Tenant from any
liability under this lease or from obtaining Landlord’s consent to any further
assignment, subletting or occupancy.

          9.02 If Tenant desires to assign this Lease or sublet all or
substantially all of the Premises, other than to an entity which acquires
control of Tenant or acquires all or substantially all of the business or assets
of Tenant, Tenant shall give Landlord notice of Tenant’s desire and the desired
effective date. Tenant’s notice shall be an offer from Tenant to Landlord
whereby Landlord may, at Landlord’s option, by notice to Tenant at any time
within 30 days after Landlord’s receipt of Tenant’s notice, terminate this
Lease. If Landlord timely exercises its option to terminate this Lease, the term
of this Lease shall expire effective on the later of (a) the effective date set
forth in Tenant’s notice or (b) 90 days following Landlord’s receipt of Tenant’s
notice.

          9.03 If (a) Landlord does not timely exercise Landlord’s option
pursuant to Section 9.02, and Tenant desires to consummate an assignment of this
Lease or a sublease of all or substantially all of the Premises, or (b) Tenant
desires to sublet less then substantially all of the Premises, or (c) Tenant
desires to assign this Lease in connection with a transaction excluded from
Landlord’s option set forth in Section 9.02, Tenant shall give Landlord notice
of Tenant’s desire, accompanied by (i) an executed original of the proposed
assignment (with an assumption of this Lease signed by the assignee) or
sublease, the effective or commencement date of which must be at least 30 days
after the giving of Tenant’s notice, and all other documents related to the
assignment or sublease, (ii) a description of the proposed assignee or subtenant
and its principals, the nature of its business and its proposed use of the
Premises, and (iii) current financial information with respect to the proposed
assignee or subtenant, including its most recent financial statements (and
Tenant shall promptly deliver to Landlord such additional information as
Landlord reasonably requests). Landlord’s consent to the proposed assignment or
sublease shall not be unreasonably withheld, conditioned or delayed (and if not
given or denied within 30

Page 22

--------------------------------------------------------------------------------



days following Landlord’s receipt of Tenant’s notice and the required
information shall be deemed given), if:

                    (a) There is then no Default.

                    (b) The proposed assignee or subtenant (a) shall use the
Premises for the Permitted Uses and for no other purposes (but the proposed
assignee or subtenant need not be in the same business as Tenant), and otherwise
in accordance with this Lease, and (b) in Landlord’s reasonable judgment, is
engaged in a business which is in keeping with the then standards of the
Building, shall not violate any negative covenant contained in any other lease
in the Building, is reputable, has sufficient financial worth considering the
responsibility involved and would not cause excessive use of the Building or any
Building system or service.

                    (c) The proposed assignee or subtenant, and any person
which, directly or indirectly, controls, is controlled by, or is under common
control with, the proposed assignee or subtenant, is not a person with whom
Landlord is then negotiating (or with whom Landlord has within the prior
three-month period negotiated) a lease in the Building, provided Landlord has,
or reasonably anticipates having within 90 days, available space in the Building
substantially the same size as the Premises (or the space to be sublet, if less
than substantially all of the Premises) for a comparable term;

                    (d) The proposed assignment or sublease complies with the
provisions of this Article;

                    (e) Tenant reimburses Landlord for any reasonable costs that
Landlord incurs in connection with the assignment or sublease, including
reasonable attorney’s fees and disbursements;

                    (f) Tenant has not generally advertised the availability of
the Premises without prior notice to Landlord (and no advertisement shall state
the proposed rental or other financial terms of the proposed assignment or
sublease); and

                    (g) The proposed sublease is for a term ending not later
than one day prior to the Expiration Date, and provides as follows: (a) the
sublease is subject and subordinate to this Lease and to the matters to which
this Lease is or shall be subject and subordinate; (b) the sublease may not be
changed or extended (but may be terminated or reduced in term), assigned or
encumbered, or the subleased space further sublet or occupied by others; (c) the
subtenant shall not, without Landlord’s consent or approval, take any action,
which, if to be taken by Tenant, would require Landlord’s consent or approval;
(d) the subtenant shall, upon notice by Landlord that Tenant is then in Default,
pay the rent under the sublease directly to Landlord to be applied to the Rent
under this Lease (and Tenant hereby consents to that payment); (e) the subtenant
shall, with respect to the subleased space and the subtenant’s property, carry
the insurance and furnish to Landlord the evidence thereof required by this
Lease to be carried and furnished by Tenant, and shall name Landlord and any
other party designated by Landlord as additional insureds on its commercial
general liability insurance, and (f) in the event of any

Page 23

--------------------------------------------------------------------------------



termination, re-entry or dispossess by Landlord under this Lease, the subtenant
shall attorn to Landlord pursuant to the then executory provisions of the
sublease, except that Landlord shall not be (i) liable for any previous act or
omission of Tenant under the sublease, (ii) subject to any offset not expressly
provided in the sublease, or (iii) bound by any change (other than a termination
or a reduction in term) or extension of the sublease or prepayment of more than
one month’s rent to which Landlord did not consent.

          9.04 Tenant shall be responsible for any act or omission of any
assignee or subtenant (or anyone claiming through any assignee or subtenant)
which violates this Lease, and that violation shall be considered a violation by
Tenant.

          9.05 Tenant shall pay Landlord, within 15 days following payment to
Tenant, 50% of: (a) all sums and other consideration in connection with an
assignment, after Tenant recovers therefrom all reasonable costs incurred by
Tenant in connection with that assignment which have been paid or are then due
and payable; and (b) the excess, if any, of the rents, additional charges or
other consideration in connection with a sublease over the Rent and Additional
Rent allocable to the subleased premises (which Rent and Additional Rent shall
be allocated equally throughout the Demised Premises) accruing during the term
of that sublease after Tenant recovers therefrom all reasonable costs incurred
by Tenant in connection with that sublease which have been paid or are then due
and payable. This Section shall not apply to an assignment or a sublease
described in Section 9.06.

          9.06 Tenant may, without Landlord’s consent and without complying with
Section 9.02, (a) assign this lease or sublet all or any part of the Premises to
any person which, directly or indirectly, controls, is controlled by, or is
under common control with Tenant (which means the ownership, directly or
indirectly, of more than 50 percent of all voting ownership interests or the
possession, directly or indirectly, of the power to direct management), or
permit any such person to occupy all or any part of the Premises or (b) assign
this lease in connection with a merger or consolidation, the transfer of all or
substantially all of a person’s assets or the transfer, redemption or issuance
(by one or more transactions) of ownership interests, unless this lease is the
primary asset of the assignor, provided that (i) there is then no Default, (ii)
Landlord is given not less than 15 days prior notice of the assignment, sublet
or occupancy, including a copy of all related documents, including an original
assignment (with an assumption signed by the assignee), sublease or permission,
and proof reasonably satisfactory to Landlord of the requisite control or
transaction and that the net worth of any assignee is not less than the net
worth of Tenant on the date of this lease or the date immediately preceding the
transaction in question, whichever is higher and (iii) the Demised Premises is
not further demised, and no demising walls, barriers, separate entrances, public
corridors or like installations are constructed in the Premises.

ARTICLE 10
Compliance With Laws And Requirements Of Public Authorities

          10.01 Tenant shall give prompt notice to Landlord of any notice it
receives of the violation of any law or requirement of public authority, and
Tenant, at its expense, shall

Page 24

--------------------------------------------------------------------------------



comply with all laws and requirements of public authorities which shall, with
respect to the Demised Premises or the use and occupation thereof, or the
abatement of any nuisance, impose any violation, order or duty on Landlord or
Tenant, arising from (i) Tenant’s use of the Demised Premises, (ii) the manner
of conduct of Tenant’s business or operation of its installations, equipment or
other property therein, (iii) any cause or condition created by or at the
instance of Tenant, other than by Landlord’s performance of any work for or on
behalf of Tenant, or (iv) breach of any of Tenant’s obligations hereunder.
However, Tenant shall not be so required to make any structural or other
substantial change in the Demised Premises unless the requirement arises from
Tenant’s manner of use of the Demised Premises as distinguished from the mere
use thereof for office purposes or from a cause or condition referred to in
clause (ii), (iii) or (iv) above. Furthermore, Tenant need not comply with any
such law or requirement of public authority so long as Tenant shall be
contesting the validity thereof, or the applicability thereof to the Demised
Premises, in accordance with Section 10.02. Landlord, at its expense, shall
comply with all other such laws and requirements of public authorities as shall
affect the Demised Premises, but may similarly contest the same subject to
conditions reciprocal to Subsections (a), (b) and (d) of Section 10.02.
Notwithstanding anything in this Lease to the contrary, including the several
representations regarding Tenant’s prior inspection of the Demised Premises or
the provisions of Section 1.00 (u), Section 4.01, Section 4.03 or this Section
10.01, Tenant accepts no responsibility for any conditions or situations of,
within or without the Demised Premises which are not fully in compliance with or
which are in any way violations of applicable law, rule, regulation or
requirement of a public authority, including but not limited to any building,
electric, sanitary or other code which is applicable hereto. Landlord shall,
promptly upon written notice thereof received directly from the public authority
of appropriate jurisdiction, repair or replace, at Landlord’s sole cost and
expense (and not pursuant to Section 5.07) any portion of or system within or
affecting the Demised Premises in which such existing code violations arise,
provided said violations are not solely the result of Tenant’s Changes or
Tenant’s Work. Landlord shall indemnify and hold harmless Tenant from any
damages that may be incurred, including associated costs such as attorney’s
fees, relating to or arising from any such notice of violation that may be
issued with respect to the Building or the Demised Premises for which the
correction is determined to be Landlord’s responsibility hereunder, but
specifically excluding damages relating to or arising from any such notice of
violation that may be issued with respect to the Building or the Demised
Premises which arise out of or result from Tenant’s Work or Tenant’s Changes.

          10.02 Tenant may, at its expense (and if necessary, in the name of but
without expense to Landlord) contest, by appropriate proceedings prosecuted
diligently and in good faith, the validity, or applicability to the Demised
Premises, of any law or requirement of public authority, and Landlord shall
cooperate with Tenant in such proceedings, provided that:

                    (a) Landlord shall not be subject to criminal penalty or to
prosecution for a crime nor shall the Demised Premises or any part thereof be
subject to being condemned or vacated, by reason of non-compliance or otherwise
by reason of such contest;

                    (b) Tenant shall defend, indemnify and hold harmless
Landlord against all liability, loss or damage which Landlord shall suffer by
reason of such non-

Page 25

--------------------------------------------------------------------------------



compliance or contest, including reasonable attorney’s fees and other expenses
reasonably incurred by Landlord;

                    (c) such non-compliance or contest shall not constitute or
result in any violation of any superior lease or superior mortgage, or if such
superior lease and/or superior mortgage shall permit such non-compliance or
contest on condition of the taking of action or furnishing of security by
Landlord, such action shall be taken and such security shall be furnished at the
expense of Tenant; and

                    (d) Tenant shall keep Landlord advised as to the status of
such proceedings.

Without limiting the application of Subsection (a) above thereto, Landlord shall
be deemed subject to prosecution for a crime within the meaning of said
Subsection, if Landlord, or any officer of Landlord individually, is charged
with a crime of any kind or degree whatever, whether by service of a summons or
otherwise, unless such charge is withdrawn before Landlord or such officer (as
the case may be) is required to plead or answer thereto.

          10.03 Tenant shall not cause or permit “Hazardous Materials” (as
defined below) to be used, transported, stored, released, handled, produced or
installed in, on or from, the Demised Premises or the Building and shall
maintain the Demised Premises in compliance with all federal, state and local
laws, ordinances, rules, regulations and policies, now existing or hereafter
amended, enacted or promulgated, regarding the environment, health or safety
which apply to the Demised Premises or its use, including, without limitation,
the New Jersey Water Pollution Control Act, N.J.S.A. 58:10-23.11 et seq.; the
New Jersey Water Pollution Control Act, N.J.S.A. 13:1E-1 et seq., and the New
Jersey Underground Storage of Hazardous Substances Act, N.J.S.A. 58:10A-21 et
seq. and Hazardous Discharge Site Remediation Act, N.J.S.A. 58:10B-1 et seq. The
term “Hazardous Materials” shall, for the purposes hereof, mean (a) those
substances included within the definitions of any one or more of the terms
“hazardous substances,” “hazardous materials,” “toxic substances,” and
“hazardous waste” in CERCLA, RCRA and Hazardous Materials Transportation Act, as
amended, 49 U.S.C. Section 1801 et seq., and in the regulations promulgated
pursuant to such laws; and (b) such other substances, materials and wastes as
are regulated under applicable local, state or federal environmental laws or
regulations, or which are classified as hazardous or toxic, under federal, state
or local environmental laws or regulations; and (c) any materials, wastes or
substances that are (i) petroleum; (ii) friable asbestos; (iii) polychlorinated
biphenyls; (iv) designated as a “hazardous substance” pursuant to Section 311 of
the Clear Water Act, as amended by 13 U.S.C. § 307 of the Clear Water Act (32
U.S.C. § 1217); (v) flammable explosives; or (vi) radioactive materials. The
parties agree that nothing contained in this Section 10.03 shall prohibit, and
Landlord herewith consents to, Tenant’s use and maintenance in the Demised
Premises of limited quantities of substances reasonably necessary in the
ordinary operation and maintenance of office equipment, provided such substances
are used, transported, stored, released, handled, and maintained within the
Demised Premises in accordance with all applicable laws and regulations. In the
event any asbestos containing material is exposed during any of Tenant’s Work or
Tenant’s Changes (as defined in Article 13) which exposure results from the
entry

Page 26

--------------------------------------------------------------------------------



(whether or not authorized by Landlord) by Tenant or any other party (including
a representative of Tenant or Landlord into any column(s) located in the Demised
Premises in which vertical pipes and/or shaftways pass through the Demised
Premises, or other core areas of the Demised Premises and which exposure, but
for such entry, would not occur), and it is determined that such asbestos
containing material was in the Demised Premises prior to the Commencement Date
of this Lease, Landlord will within a reasonable period of time remove same as
required by applicable law at its sole cost and expense. Such abatement,
encapsulation or removal will be performed by Landlord with as little
interference as may be practical with Tenant’s Work or Tenant’s Changes or
Tenant’s occupancy. Upon completion of Tenant’s Work or Tenant’s Changes, Tenant
shall provide Landlord with a written certification from Tenant’s general
contractor or architect to the effect that no Hazardous Materials have been
incorporated into the Demised Premises by reason of Tenant’s Work or Tenant’s
Changes. In the event of a breach of the provisions of this Section 10.03,
Landlord shall, in addition to all of its rights and remedies under this Lease
and pursuant to law, require Tenant to remove any Hazardous Materials brought to
the Demised Premises as a result of Tenant’s Work or Tenant’s Changes from the
Demised Premises in the manner prescribed for such removal by the applicable
law, ordinance, rule or regulation. The provisions of this Section 10.03 shall
survive the Expiration Date or sooner termination of this Lease. Landlord hereby
agrees to promptly remove or cause the removal of any Hazardous Material from
the Building as required by applicable law except with respect to Hazardous
Materials required to be removed by Tenant pursuant to this Lease.

          10.04 Tenant shall comply with all of the provisions of the Industrial
Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and the regulations promulgated
thereunder, as they relate to Tenant’s use of the Demised Premises.

          10.05 Tenant agrees that it shall be solely responsible, at its
expense, to cause the Demised Premises to be, and to remain throughout the term
hereof, in compliance with the provisions of the Americans With Disabilities Act
of 1990 and any municipal laws, ordinances, rules and regulations of like
import, and any regulations adopted and amendments promulgated pursuant to any
of the foregoing (hereinafter referred to collectively as the “ADA”), and
Landlord shall have no obligation whatsoever in connection with ADA compliance
within the Demised Premises. Within ten (10) days after receipt, Tenant shall
advise Landlord in writing, and provide Landlord with copies of, any notices
alleging violations of the ADA relating to any portion of the Demised Premises;
any claims made or threatened in writing regarding non-compliance with the ADA
and relating to any portion of the Demised Premises; or any governmental or
regulatory actions or investigations instituted or threatened regarding
non-compliance with the ADA and relating to any portion of the Demised Premises.
Landlord acknowledges that it is responsible for all ADA compliance for the
Building and the Common Areas.

ARTICLE 11
Insurance

          11.01 Tenant shall not violate, or permit the violation of, any
condition imposed by the standard fire insurance policy then issued for office
buildings in the same municipality

Page 27

--------------------------------------------------------------------------------



and county as the Building, and shall not do, permit anything to be done, keep,
or permit anything to be kept, in the Demised Premises which would (a) subject
Landlord to any liability or responsibility for personal injury, death or
property damage; (b) increase the fire or other casualty insurance rate on the
Building or the property therein over the rate which would otherwise then be in
effect (unless Tenant pays the resulting premium as provided in Section 11.04);
or (c) result in insurance companies of good standing refusing to insure the
Building or any of such property in amounts reasonably satisfactory to Landlord.

          11.02 Tenant covenants to provide on or before the earlier to occur of
(i) the Commencement Date and (ii) ten (10) days from the date of this Lease and
to keep in force during the term hereof and during any other time that Tenant or
any person claiming by, through or under Tenant is in possession of, or is
otherwise using or occupying, any portion of the Demised Premises, the following
insurance coverage which coverage shall be effective on the Commencement Date:

                    (a) commercial general liability insurance, with broad form
endorsement, containing an omnibus named insured provision naming Landlord as an
additional insured, and the holders of all superior mortgages, the lessors under
all superior leases, Landlord’s agents and all other persons and entities
designated by Landlord (but only to the extent that Landlord specifically
requests such holders, lessors, agents and other persons and entities to be so
named) and protecting Landlord, Tenant, and all such other additional insureds,
against (x) all claims, demands or actions for injury to, or death of, persons
or property, arising from, related to, or in any way connected with the use or
occupancy of the Demised Premises, or caused by actions or omissions to act of
Tenant, its agents, servants and contractors, or of any person or entity
claiming by, through or under Tenant, and (y) all accidents occurring in or
about the Demised Premises or any appurtenances thereto. Such policy shall have
limits of liability of not less than $3,000,000.00 combined single limit
coverage on a per occurrence basis, including property damage. Such policy shall
contain a contractual liability coverage endorsement with respect to Tenant’s
indemnification obligations under this Lease, and shall include independent
contractors’ coverage. Such insurance may be carried under a blanket policy
covering the Demised Premises and other locations of Tenant, if any, provided
such policy contains an endorsement (A) naming Landlord (and the above-mentioned
other persons and entities) as additional insureds, (B) specifically referencing
the Demised Premises, and (C) guaranteeing a minimum limit available for the
Demised Premises equal to the limits of liability required under this Lease; and

                    (b) Worker’s compensation, and, if required by applicable
law, disability and such other similar insurance, in statutory amounts, covering
all persons that are performing “changes” (as defined in Article 13), or with
respect to whom death or bodily injury claims could be asserted against
Landlord, the Land or the Building, and endorsed to waive subrogation claims in
favor of Landlord, and all other additional insureds requested by Landlord; and

                    (c) property insurance coverage against all risk of loss or
damage from any cause whatsoever in an amount adequate to cover the cost of
replacement of all

Page 28

--------------------------------------------------------------------------------



of personal property, fixtures, furniture, furnishings, valuable papers and
documents, data, leasehold improvements and equipment, including Tenant’s Work,
Tenant’s Property and all changes, located in the Demised Premises.

All such policies shall be issued by companies of recognized responsibility
licensed to do business in New Jersey State and rated by Best’s Insurance
Reports or any successor publication of comparable standing and carrying a
rating of A+ VIII or better or the then equivalent of such rating, and all such
policies shall contain a provision whereby the same cannot be cancelled or
modified unless Landlord and any additional insureds are given at least thirty
(30) days prior written notice of such cancellation (hereinafter referred to as
an “Insurance Cancellation Notice”) or modification.

Prior to the time such insurance is first required to be carried by Tenant and
thereafter, at least fifteen (15) days prior to the expiration or sooner
termination, or modification of any such policies, Tenant shall deliver to
Landlord binding certificates evidencing such insurance naming Landlord, each
Present Additional Insured and all other additional insureds requested by
Landlord as additional insureds, together with evidence of payment for the
policy. Such certificates shall also verify the primary nature of the coverage
and note the waiver of subrogation in favor of Landlord and all other additional
insureds requested by Landlord. If Tenant fails to deliver to Landlord
acceptable certificates of insurance with copies of endorsements, as applicable
within thirty (30) days after Landlord’s written request for same, then Tenant
shall pay to Landlord the amount of $100.00 per day until the requested
certificates are received by Landlord. Such payment shall be made as additional
rent within ten (10) days of Landlord’s demand. Tenant’s failure to provide or
keep in force the aforementioned insurance shall be regarded as a material
default hereunder, entitling Landlord to exercise any or all of the remedies as
provided in this Lease in the event of Tenant’s default. In addition, in the
event (A) Tenant fails to provide or keep in force the insurance required by
this Lease, at the times and for the durations specified in this Lease, or (B)
if an Insurance Cancellation Notice is given to Landlord or if such insurance is
modified so as to no longer comply with the provisions of this Article 11 and
Tenant shall not have delivered substitute insurance coverage as set forth in
the first sentence of this paragraph, Landlord shall have the right, but not the
obligation, at any time and from time to time, and without notice, to procure
such insurance and or pay the premiums for such insurance in which event Tenant
shall repay Landlord within five (5) days after demand by Landlord, as
additional rent, all sums so paid by Landlord and any costs or expenses incurred
by Landlord in connection therewith without prejudice to any other rights and
remedies of Landlord under this Lease.

          11.03     (a) Landlord and Tenant shall each secure an appropriate
clause in, or an endorsement upon, each property coverage policy obtained by it
and covering the Building, the Demised Premises, Tenant’s Work, Tenant’s
Property and “changes” or the personal property, fixtures, furnishings, valuable
papers and documents, data, leasehold improvements and equipment located therein
or thereon, pursuant to which the respective insurance companies waive
subrogation or permit the insured, prior to any loss, to agree with a third
party to waive any claim it might have against said third party. The waiver of
subrogation or permission for waiver of any claim hereinbefore referred to shall
extend to the agents of each party and its

Page 29

--------------------------------------------------------------------------------



employees and, in the case of Tenant, shall also extend to all other persons and
entities occupying or using the Demised Premises. If and to the extent that such
waiver or permission can be obtained only upon payment of an additional charge
then, the party benefiting from the waiver or permission shall pay such charge
upon demand, or shall be deemed to have agreed that the party obtaining the
insurance coverage in question shall be free of any further obligations under
the provisions hereof relating to such waiver or permission. Tenant shall
provide Landlord with a binding certificate of insurance verifying this waiver
in favor of Landlord, and all other additional insureds requested by Landlord,
and their respective employees and agents. Subject to the foregoing provisions
of this Section 11.03, and insofar as may be permitted by the terms of the
insurance policies carried by it, each party and their respective employees and
agents hereby releases the other with respect to any claim (including a claim
for negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the term of this Lease or during the move into and out of the Demised
Premises or during any other time that Tenant or any person claiming by, through
or under Tenant is in possession of, or is otherwise using or occupying, any
portion of the Demised Premises.

                    (b) In the event that Tenant shall be unable at any time to
obtain one of the provisions referred to in subsection (a) above, in any of its
insurance policies, Tenant shall cause Landlord to be named in such policy or
policies as one of the additional insureds, but if any additional premium shall
be imposed for the inclusion of Landlord as such an additional insureds,
Landlord shall pay such additional premium upon demand or Tenant shall be
excused from its obligations under subsection (b) with respect to the insurance
policy or policies for which such additional premiums would be imposed. In the
event that Landlord shall have been named as one of the additional insureds in
any of Tenant’s policies in accordance with the foregoing, Landlord shall
endorse promptly to the order of Tenant, without recourse, any check, draft, or
order for the payment of money representing the proceeds of any such policy, or
any other payment growing out of or connected with said policy, and Landlord
hereby irrevocably waives any and all rights in and to such proceeds and
payments.

                    (c) In the event that Landlord shall be unable at any time
to obtain one of the provisions referred to in subsection (a) in any of its
insurance policies, Landlord shall, at Tenant’s option, cause Tenant to be named
in such policy or policies as one of the additional insureds, but if any
additional premium shall be imposed for the inclusion of Tenant as such an
additional insureds, Tenant shall pay such additional premium upon demand. In
the event that Tenant shall have been named as one of the additional insureds in
any of Landlord’s policies in accordance with the foregoing, Tenant shall
endorse promptly to the order of Landlord, without recourse, any check, draft,
or order for the payment of money representing the proceeds of any such policy,
or any other payment growing out of or connected with said policy, and Tenant
hereby irrevocably waives any and all rights in and to such proceeds and
payments.

          11.04 If, by reason of a failure of Tenant to comply with the
provisions of Section 10.01 or Section 11.01, the rate of fire insurance with
extended coverage on the Building or equipment or other property of Landlord
shall be higher than it otherwise would be, Tenant

Page 30

--------------------------------------------------------------------------------



shall reimburse Landlord, on demand, for that part of the premiums for fire
insurance and extended coverage paid by Landlord because of such failure on the
part of Tenant.

          11.05 Landlord may, from time to time, require that the amount of the
insurance to be provided and maintained by Tenant under Section 11.02 hereof be
increased so that the amount thereof adequately protects Landlord’s interest but
in no event in excess of the amount that would be required to be carried by
other tenants occupying similarly sized space for the purposes set forth in
Section 2.01 located in similar office buildings in the same municipality as the
Building.

          11.06 If any dispute shall arise between Landlord and Tenant with
respect to the incurring or the amount of any additional insurance premium
referred to in Section 11.03 or the increase in amount of insurance referred to
in Section 11.05, the dispute shall be determined by arbitration.

          11.07 A schedule or make up of rates for the Building or the Demised
Premises, as the case may be, issued by the New Jersey Fire Insurance Rating
Organization or other similar body making rates for fire insurance and extended
coverage for the Demised Premises concerned, shall be conclusive evidence of the
facts therein stated and of the several items and charges in the fire insurance
rate with extended coverage then applicable to such Demised Premises.

          11.08 Each policy evidencing the insurance to be carried by Tenant
under this Lease shall contain a clause that such policy and the coverage
evidenced thereby shall be primary with respect to any policies carried by
Landlord, and that any coverage carried by Landlord shall be excess insurance.

          11.09 Landlord shall provide and maintain, during the term of this
Lease, Worker’s compensation and Employer’s Liability insurance in statutory
amounts covering its employees and shall require its agents, contractors or
subcontractors entering into or performing work within the Demised Premises to
maintain the same. Landlord shall defend, indemnify and save Tenant harmless
from and against any claim arising out of any injury (including death) to any
such Landlord employee, agent or contractor or subcontractor doing work in the
Demised Premises on Landlord’s or Tenant’s account or Landlord’s order.

ARTICLE 12
Rules And Regulations

          12.01 Tenant and its employees and agents shall faithfully observe and
comply with the Rules and Regulations annexed hereto as Exhibit C, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord at any time or times hereafter may make and communicate in writing to
Tenant, which do not unreasonably affect the conduct of Tenant’s business in the
Demised Premises except as required by any governmental law, rule, regulation,
ordinance or similar decree; provided, however, that in case of any conflict or
inconsistency between the provisions of this Lease and any of the Rules and
Regulations as originally promulgated or as changed, the provisions of this
Lease shall control.

Page 31

--------------------------------------------------------------------------------



          12.02 Nothing in this Lease contained shall be construed to impose
upon Landlord any duty or obligation to Tenant to enforce the Rules and
Regulations or the terms, covenants or conditions in any other lease, as against
any other tenant, and Landlord shall not be liable to Tenant for violation of
the same by any other tenant or its employees, agents or visitors. However,
Landlord shall not enforce any of the Rules and Regulations in such manner as to
discriminate against Tenant or anyone claiming under or through Tenant or in
violation of any law.

ARTICLE 13
Tenant’s Changes

          13.01 Tenant may from time to time during the term of this Lease, at
its expense, make such other alterations, additions, installations,
substitutions, improvements and decorations (hereinafter collectively referred
to as “changes” and, as applied to changes provided for in this Article,
“Tenant’s Changes”) in and to the Demised Premises, excluding structural
changes, as Tenant may reasonably consider necessary for the conduct of its
business in the Demised Premises with the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed, on the
following conditions:

                    (a) the outside appearance or the strength of the Building
or of any of its structural parts shall not be affected;

                    (b) except for Tenant’s option to install a back-up
generator as set forth in Section 4.05, above, and further except for Tenant’s
Roof Rights set forth in Article 43, below, no part of the Building outside of
the Demised Premises shall be physically affected; if Tenant anticipates other
changes which would physically affect the Building outside of the Demised
Premises, Tenant may submit a written proposal of such changes for Landlord’s
approval, which approval shall be at Landlord’s sole discretion. In no event may
Tenant install or maintain any window air-conditioning unit;

                    (c) the proper functioning of any of the mechanical,
electrical, sanitary and other service systems of the Building shall not be
adversely affected or the usage of such systems by Tenant shall not be
increased. In the event that Tenant anticipates increase to its usage
requirements of such systems, Tenant may submit a written proposal for
Landlord’s approval to alleviate or expand such systems at Tenant’s sole cost
and expense, approval of which shall be at Landlord’s sole discretion;

                    (d) all Tenant’s Changes shall be consistent with the first
class character and quality of the Building, and its landmark status, if any;

                    (e) in performing the work involved in making such changes,
Tenant shall be bound by and observe all of the conditions and covenants
contained in the following Sections of this Article;

                    (f) before proceeding with any Tenant’s Changes, Tenant will
advise Landlord thereof and shall submit to Landlord proof reasonably
satisfactory of the

Page 32

--------------------------------------------------------------------------------



cost thereof and the name of the contractor who will be performing Tenant’s
Changes for Landlord’s approval, which approval shall not be unreasonably
withheld, conditioned (except hereby) or delayed. In selecting a contractor,
Tenant will allow a contractor selected by Landlord to bid on the job but
nothing herein shall be deemed to require Tenant to select such contractor.
Additionally, before proceeding with any Tenant’s Changes other than those of a
decorative nature such as painting, wall coverings and floor coverings, Tenant
shall submit to Landlord plans and specifications and all changes and revisions
thereto, for the work to be done for Landlord’s approval (which approval shall
not be unreasonably withheld, conditioned or delayed except in connection with
Tenant’s Changes which relate to items set forth in Section 13.01(a)-(c)) above
and Tenant shall, upon demand of Landlord, pay to Landlord the reasonable costs
incurred by Landlord for the review of such plans and specifications and all
changes and revisions thereto by its architect, engineer and other consultants.
Any mechanical and electrical engineering plans required in connection with
Tenant’s Changes shall be prepared at Tenant’s sole cost and expense, by the
Building’s engineer and any plans and specifications required to be submitted
to, or filed with, any governmental agency shall be submitted or filed by the
Building’s expediter, at Tenant’s sole cost and expense. A complete set of the
plans and specifications shall be submitted by Tenant to both the Building
manager at the Building and the Property Manager at Landlord’s address. In the
event Landlord fails to respond to any items submitted by Tenant where
Landlord’s approval is required, within thirty (30) days after submission
thereof, Landlord’s approval as to such items shall be deemed to have been
granted. Tenant agrees that any review or approval by Landlord of any plans and
specifications is solely for Landlord’s benefit, and without any representation
or warranty whatsoever to Tenant with respect to the adequacy, correctness or
efficiency thereof or otherwise. The granting by Landlord of its approval to
such plans and specifications shall in no manner constitute or be deemed to
constitute a judgment or acknowledgment by Landlord as to their legality or
compliance with laws and/or requirements of public authorities. Additionally,
the execution by Landlord of any application by or on behalf of Tenant for any
permits, approvals, licenses or permission shall not be deemed to be an approval
by Landlord of any of Tenant’s plans and specifications. Landlord may as a
condition of its approval require Tenant to make reasonable revisions in and to
the plans and specifications and to post a bond or other security reasonably
satisfactory to Landlord to insure the completion of such change; and

                    (g) Tenant acknowledges and agrees that it shall not release
any payment to any contractor, sub-contractor, vendor or supplier in connection
with Tenant’s Work or Tenant’s Changes unless and until such contractor,
sub-contractor, vendor or supplier has signed a Lien Waiver specific to the
payment in form substantially as set forth as Exhibit F. Tenant further agrees
to provide a copy of each signed Lien Waiver to Landlord within three (3) days
thereafter.

          13.02 Tenant, at its expense, shall obtain all necessary governmental
permits and certificates for the commencement and prosecution of Tenant’s
Changes and for final approval thereof upon completion and shall furnish copies
thereof to Landlord, and shall cause Tenant’s Changes to be performed in
compliance therewith and with all applicable laws and requirements of public
authorities, and with all applicable requirements of insurance bodies, and in
good and workmanlike manner, using first-class materials and equipment. Tenant’s
Changes shall be

Page 33

--------------------------------------------------------------------------------



performed in such manner as not to unreasonably interfere with or delay and
(unless Tenant shall indemnify Landlord therefor to the latter’s reasonable
satisfaction) as not to impose any additional expense upon, Landlord in the
renovation, maintenance or operation of the Building or any portion thereof.
Throughout the performance of Tenant’s Changes, Tenant, at its expense, shall
carry, or cause to be carried, worker’s compensation insurance in statutory
limits with a waiver of subrogation in favor of Landlord, the Present Additional
Insureds and all other additional insureds as requested by Landlord and
otherwise as set forth in Section 11.02(b) and commercial general liability
insurance for any occurrence in or about the Building with limits and otherwise
as set forth in Section 11.02(a) hereof. Tenant shall furnish Landlord with
satisfactory evidence that such insurance is in effect at or before the
commencement of Tenant’s Changes and, on request, at reasonable intervals
thereafter during the continuance of Tenant’s Changes. If any of Tenant’s
Changes shall involve the removal of any fixtures, equipment or other property
in the Demised Premises which are not Tenant’s Property (as defined in Article
14), such fixtures, equipment or other property shall be promptly replaced, at
Tenant’s expense, with first-class fixtures, equipment or other property (as the
case may be) of like utility and at least equal value unless Landlord shall
otherwise expressly consent in writing and Tenant shall, upon Landlord’s
request, deliver any such fixtures, equipment or property so removed to
Landlord. All electrical and plumbing work in connection with Tenant’s Changes
shall be performed by contractors or subcontractors licensed therefor by all
governmental agencies having or asserting jurisdiction. Upon completion of
Tenant’s Changes, Tenant shall furnish a complete set of “as built” plans and
specifications to both the Building manager at the Building and to Landlord.
Tenant is responsible for damages to the Building to the extent caused by
Tenant, its employees, agents or invitees which arise out of or result from
Tenant’s Changes.

          13.03 Tenant shall defend, indemnify and save Landlord harmless from
and against (a) all mechanic’s and other liens filed, and (b) all violations
issued by the Department of Buildings or any other public or quasi-public
authority having or asserting jurisdiction, in connection with or arising from,
or otherwise connected with, any Changes (including Tenant’s Work) or any other
work claimed to have been done for, or materials furnished to, Tenant or any
person or entity claiming by, through or under Tenant, whether or not done or
furnished pursuant to this Article, including, without limitation, the liens of
any security interest in, conditional sales of, or chattel mortgages upon, any
materials, fixtures or articles so installed in and constituting part of the
Demised Premises, and against all costs, expenses and liabilities incurred or
paid in connection with any such lien, violation, security interest, conditional
sale, or chattel mortgage or any action or proceeding brought thereon. Tenant,
at its expense, shall satisfy, cancel or discharge all such liens and
violations, and remove same from the record (or may bond such liens) within
fifteen (15) days after Landlord makes written demand therefor, provided,
however, that the granting of such fifteen (15) days shall not effect Tenant’s
other obligations and liabilities under this Lease, including the
indemnification obligation set forth in this Section.

          13.04 Tenant agrees that the exercise of its rights pursuant to the
provisions of this Article 13 or any other provision of this Lease shall not be
done in a manner which would create any work stoppage, picketing, labor
disruption or dispute or violate Landlord’s union contracts affecting the Land
and/or Building nor interference with the business of Landlord or any Tenant or
occupant of the Building. In the event of the occurrence of any condition

Page 34

--------------------------------------------------------------------------------



described above arising from the exercise by Tenant of its right pursuant to the
provisions of this Article 13 or any other provision of this Lease, Tenant
shall, immediately upon notice from Landlord, cease the manner of exercise of
such right giving rise to such condition. The parties agree that in such
instance, Landlord will suffer irreparable harm for which money damages will be
an insufficient remedy. For that reason, in the event Tenant fails to cease such
manner of exercise of its rights as aforesaid, Landlord, in addition to any
rights otherwise available to it under this Lease and pursuant to law and
equity, shall have the right to a court order granting an injunction against
Tenant’s manner of exercise of its rights as aforesaid, application for such
injunction to be made without notice. With respect to Tenant’s Changes, Tenant
shall make all arrangements for, and pay all expenses incurred in connection
with use of the freight elevators servicing the Demised Premises.

ARTICLE 14
Tenant’s Property

          14.01 All fixtures, equipment, improvements and appurtenances attached
to or built into the Demised Premises at the commencement of or during the term
of this Lease, whether or not by or at the expense of Tenant, shall be and
remain a part of the Demised Premises, shall be deemed the property of Landlord
and shall not be removed by Tenant, except as hereinafter in this Article
expressly provided.

          14.02 All paneling, movable partitions, lighting fixtures, special
cabinet work, other business and trade fixtures, inventory, machinery and
equipment, communications equipment and office equipment, whether or not
attached to or built into the Demised Premises, which are installed in the
Demised Premises by or for the account of Tenant, without expense to Landlord,
and can be removed without permanent structural damage to the Building, and all
furniture, furnishings and other articles of movable personal property owned by
Tenant and located in the Demised Premises, (all of which are sometimes referred
to as “Tenant’s Property”) shall be and shall remain the property of Tenant and
may be removed by it at any time during the term of this Lease; provided that if
any of Tenant’s Property is removed, Tenant or any party or person entitled to
remove same shall repair or pay the cost of repairing any damage to the Demised
Premises or to the Building resulting from such removal. Any equipment or other
property for which Landlord shall have granted any allowance or credit to Tenant
or which has replaced such items originally provided by Landlord at Landlord’s
expense shall not be deemed to have been installed by or for the account of
Tenant, without expense to Landlord, and shall not be considered Tenant’s
Property.

          14.03 At or before the Expiration Date, or the date of any earlier
termination of this Lease, or as promptly as practicable after such an earlier
termination date, Tenant at its expense, shall remove from the Demised Premises
all of Tenant’s Property which is not attached to, or built into, the Demised
Premises except such items thereof as Tenant shall have expressly agreed in
writing with Landlord were to remain and to become the property of Landlord, and
shall fully repair any damage to the Demised Premises or the Building resulting
from such removal. Tenant’s obligation herein shall survive the termination of
the lease.

Page 35

--------------------------------------------------------------------------------



          14.04 Any other items of Tenant’s Property (except money, securities
and other like valuables) which shall remain in the Demised Premises after the
Expiration Date or after a period of fifteen (15) days following an earlier
termination date, may, at the option of Landlord, be deemed to have been
abandoned, and in such case either may be retained by Landlord as its property
or may be disposed of, without accountability, at Tenant’s expense in such
manner as Landlord may see fit.

ARTICLE 15
Repairs And Maintenance

          15.01 Landlord and Tenant understand and agree that Tenant shall have
absolutely no obligation for and no payment (included in operating expense or
otherwise) shall be due to Landlord from Tenant for any capital improvement,
renovation or replacement of Building System(s) to the Building which was
completed and in place as of the Commencement Date. Conversely, Landlord and
Tenant understand and agree that Tenant shall be obligated to pay Tenant’s
Proportionate Share, pursuant to the provisions of Article 5 of this Lease, of
any and all capital improvements, renovations or replacements of Building
System(s) to the Building which are completed commencing on the Commencement
Date through the Term of this Lease. The foregoing notwithstanding, Tenant shall
maintain the Demised Premises (including Tenant’s equipment, personal property
and trade fixtures located in the Demised Premises) in their condition at the
time they were delivered to Tenant, reasonable wear and tear excluded. Tenant
shall, at Tenant’s sole cost and expense, make all interior repairs to the
Demised Premises as and when needed to preserve the Demised Premises in good
condition and working order, damage from casualty excepted. Tenant shall pay as
Additional Rent under the terms set forth in Article 5 of this Lease Tenant’s
Proportionate Share of all costs of operating, maintaining, and repairing the
Building including, but not limited to, maintenance, repairs and replacements
including all structural and non-structural repairs; maintenance, repair and
replacement of all Building systems including, but not limited to, electrical
and plumbing; all roof repairs and replacement (including snow removal from the
roof, if required, and any roof drainage systems); maintenance, repairs and
replacement of the parking areas, driveways and sidewalks; maintenance of the
Land and grounds; and ice and snow removal. Except if required by the negligence
or other fault of Landlord or its employees, agents or contractors, Tenant, at
its expense, shall replace all scratched, damaged or other glass in or about the
Demised Premises and shall be responsible for all repairs, maintenance and
replacement of interior doors and wall and floor coverings in the Demised
Premises and, for the repair and maintenance of all lighting fixtures therein.
All repairs, except for emergency repairs, made by Tenant as provided herein
shall be performed by contractors or subcontractors approved in writing by
Landlord prior to commencement of such repairs, which approval shall not be
unreasonably withheld or delayed.

          15.02 Except as expressly otherwise provided in this Lease, Landlord
shall have no liability to Tenant by reason of any inconvenience, annoyance,
interruption or injury to business arising from Landlord, Tenant or others
making or failing to make any repairs or changes which, with respect to
Landlord, Landlord is required or permitted by this Lease, or required by law to
make, in or to any portion of the Building or the Demised Premises, or in or to
the fixtures, equipment or appurtenances of the Building or the Demised
Premises, provided that

Page 36

--------------------------------------------------------------------------------



Landlord shall use due diligence in making any repairs and shall perform such
repair work, except in case of emergency, during Business Hours and otherwise in
such manner as will not unreasonably interfere with Tenant’s use of the Demised
Premises.

          15.03 Throughout the performance of any repairs and maintenance,
Tenant, at its expense, shall carry, or cause to be carried, worker’s
compensation insurance in statutory limits with a waiver of subrogation in favor
of Landlord and all other additional insureds as requested by Landlord and
otherwise as set forth in Section 11.02(b) and commercial general liability
insurance for any occurrence in or about the Building with limits and otherwise
as set forth in Section 11.02(a) hereof. Tenant shall furnish Landlord with
satisfactory evidence that such insurance is in effect at or before the
commencement of repairs and maintenance and, on request, at reasonable intervals
thereafter during the continuance of repairs and maintenance. Tenant shall
require all contractors performing work in the Building or on the Land to
provide a certificate of insurance naming Landlord as an additional insured.

          15.03 Tenant shall defend, indemnify and save Landlord harmless from
and against (a) all mechanic’s and other liens filed, and (b) all violations
issued by the Department of Buildings or any other public or quasi-public
authority having or asserting jurisdiction, in connection with or arising from,
or otherwise connected with, any repairs or maintenance or any other work
claimed to have been done for, or materials furnished to, Tenant or any person
or entity claiming by, through or under Tenant, whether or not done or furnished
pursuant to this Article.

          15.05 Landlord represents and warrants that during the Term of this
Lease, any and all improvements, renovations, maintenance and repairs to the
Building by Landlord shall be commensurate with the Building’s use, appearance
and size and consistent with Building standards as of the Commencement Date; and
that Landlord shall not upgrade or expand the Building or its facilities at
Tenant’s cost and expense cosmetically or functionally above the Building
standards as of the Commencement Date.

ARTICLE 16
Electricity and Other Utilities

          16.01 (a) Landlord shall supply electrical service to the Demised
Premises through a submeter as described in Section 16.01 (c), below.

                    (b) Any additional risers, feeders or other equipment or
service proper or necessary to supply Tenant’s electrical requirements, will,
upon written request of Tenant, be installed by Landlord, at the cost and
expense of Tenant, if in Landlord’s reasonable judgment, the same are necessary
and will not cause permanent damage or injury to the Building or the Demised
Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other tenants or occupants. Rigid conduit only will be allowed except
that notwithstanding anything to the contrary herein, the wiring for power may
be put in armored “BX” cable in accordance with all laws and requirements of
public authorities in effect at time of installation. All branch circuit

Page 37

--------------------------------------------------------------------------------



and feeder wiring shall be tagged at each box or panel. Tags must indicate
circuit numbers and a complete panel directory must be listed in each panel.

                    (c) Separate submeter(s) has been installed to measure
Tenant’s electricity usage, and Tenant shall pay Landlord’s actual cost of all
such electricity used on the Demised Premises as Additional Rent based on the
usage recorded on such submeter(s) without markup or fee except for the fee
charged to Landlord for meter reading service and associated allocation and
billing to Landlord which shall be paid by Tenant, together with the cost of
installing any risers, submeters, or other facilities that may be necessary to
measure such electricity to the Demised Premises. “Electricity Usage” shall mean
Tenant’s actual usage of electricity in the Demised Premises as measured by the
aforesaid submeter(s) for each calendar month or such other period as Landlord
shall determine during the term of this Lease and shall include the quantity and
peak demand (kilowatt hours and kilowatts) and all applicable taxes, surcharges,
demand charges, energy charges, fuel adjustment charges, and other adjustments
made from time to time by the public utility company supplying electric current
to the Building or any governmental authority having jurisdiction, subject to
increase by the same percentage as Landlord’s cost from its supplier increases
from time to time. Landlord shall bill Tenant’s usage at the service
classification of the Building (including all applicable taxes, surcharges,
demand charges, energy charges, fuel adjustment charges, and other sums payable
in respect thereof). Further, Landlord shall also have the right, at Landlord’s
option, to have installed by the public electric utility supplier a direct meter
to the Demised Premises which shall measure usage to the Demised Premises, in
which case Tenant shall pay for its electric usage directly to the supplier
thereof. Tenant shall pay for the cost of installing any risers, meters, or
other facilities that may be necessary to measure such electricity usage
directly from the supplier to the Demised Premises.

          16.02 Landlord shall not in anyway be liable or responsible to Tenant
for any loss or damage or expense which Tenant may sustain or incur if either
the quantity or character of electric service is changed or is no longer
available or suitable for Tenant’s requirements.

          16.03 In no event shall Tenant use or install any fixtures, equipment
or machines the use of which in conjunction with other fixtures, equipment and
machines in the Demised Premises would result in an overload of the electrical
circuits servicing the Demised Premises.

          16.04 Tenant covenants and agrees that at all times its use of
electric current shall never exceed the capacity of the then existing feeders to
the Building or the risers or wiring installation. Tenant shall, at Tenant’s
sole cost and expense, furnish, install and replace, as required, all lighting
tubes, lamps, bulbs and ballasts required in the Demised Premises. All lighting
tubes, lamps, bulbs and ballasts so installed shall become Landlord’s property
upon the expiration or sooner termination of this Lease.

          16.05 Intentionally Deleted.

          16.06 Landlord shall furnish hot and cold water for drinking, lavatory
and cleaning purposes and gas to the Demised Premises. The cost of water, sewer
and gas charges shall be included in and paid by Tenant with Tenant’s
Proportionate Share of Operating Expenses. If Tenant uses water for any other
purpose Landlord, at Tenant’s expense, may install

Page 38

--------------------------------------------------------------------------------



meters to measure Tenant’s consumption of hot and/or cold water for such other
purposes and/or steam, as the case may be. Tenant shall pay for the quantities
of cold and hot water shown on such meters, if installed, at Landlord’s cost
thereof, within ten (10) days of the rendition of Landlord’s bills.

ARTICLE 17
Heat, Ventilating And Air-Conditioning

          17.01 (a) Landlord shall maintain and operate the heating system
(hereafter referred to as the “Heating System”) and, subject to energy
conservation requirements of governmental authorities, shall furnish heat to the
entire Building including the Demised Premises consistent with the standards
provided in comparable buildings in the same municipality as the Building
(hereinafter referred to as the “heat service”). Heat service shall be provided
at a daytime setting from 7:00 AM until 7:00 PM except on Saturdays and Sundays
and days (hereinafter referred to as “holidays”) observed by the Federal or New
Jersey State government as legal holidays or the building service employees’
union holidays. Notwithstanding Tenant’s Business Hours, the thermostat
controlling the Heating System shall revert automatically to a lower set-back
temperature not exceeding 10 degrees below the daytime setting at 7:00 PM each
day Monday through Friday, remain at the set-back temperature throughout
Saturday and Sunday, and return to the daytime setting at 7:00 AM on Monday. The
cost of fuel for the heating system and any maintenance, repairs or replacement
of the heating system shall be included in and paid by Tenant with Tenant’s
Proportionate Share of Operating Expenses.

                    (b) Air-conditioning shall be provided to Tenant by the
air-conditioning system(s) (hereinafter referred to as the “A/C Systems”)
servicing the entire Building including the Demised Premises at a daytime
setting consistent with the standards provided in comparable buildings in the
same municipality as the Building from 7:00 AM until 7:00 PM except Saturdays
and Sundays and holidays. Notwithstanding Tenant’s Business Hours, the
thermostat controlling the A/C Systems shall revert automatically to a higher
set-back temperature not exceeding 10 degrees above the daytime setting at 7:00
PM each day Monday through Friday, remain at the set-back temperature throughout
Saturday and Sunday, and return to the daytime setting at 7:00 AM on Monday.
Landlord shall maintain, service, repair and replace (as required) the A/C
Systems, unless such maintenance, service, repair or replacement shall result
from any negligent act or omission of Tenant or its agents, servants, employees
or contractors in which event Tenant shall be liable for the same. Tenant agrees
to notify Landlord of any required maintenance, service, repair or replacement
of the A/C Systems promptly following Tenant’s determination of the requirement
therefor. The cost of fuel for the A/C Systems and any maintenance, repairs and
replacement of the A/C Systems shall be included in and paid by Tenant with
Tenant’s Proportionate Share of Operating Expenses.

                    (c) If Tenant shall require heat service or air conditioning
service to be manually changed from the set-back temperature to the daytime
setting any time after 7:00 PM Monday through Friday or any time on Saturday or
Sunday (hereinafter referred to as “after hours”), Landlord shall furnish such
after hours service upon twenty-four (24) hours advance

Page 39

--------------------------------------------------------------------------------



written notice (which in this case, written notice may be by facsimile or email)
from Tenant, and Tenant shall pay on demand to Landlord as Additional Rent for
such after hours service at the rate of $200.00 per hour with a minimum of one
hour of service and thereafter in one hour increments.

          17.02 Use of the Demised Premises, or any part thereof, in a manner
exceeding the design conditions (including occupancy and connected electrical
load) of the heating system and A/C Systems, rearrangement of partitioning or
opening of windows in the Demised Premises while the heating system and A/C
Systems are in operation which interferes with normal operation of the heat,
ventilation and air-conditioning in the Demised Premises, may require changes in
the heating system and A/C Systems. Such changes, so occasioned, shall be made
by Tenant, at its expense, as Tenant’s Changes pursuant to Article 13.

          17.03 Landlord reserves the right at any time during the Term of this
Lease to reconfigure the Heating System and the A/C Systems currently servicing
the entire Building to provide, at Landlord’s cost and expense, a heating system
and A/C system which would service the Demised Premises exclusively. In such
event, Tenant would be responsible for all costs associated with the cost of
fuel for the operating Tenant’s heating system and A/C system and any routine
maintenance, repairs or replacement thereof.

ARTICLE 18
Landlord’s Other Services

          18.01 If the Building is equipped with elevator(s), Landlord, at its
expense, shall provide public elevator service to the floor(s) on which the
Demised Premises are situated during regular hours of business days.

          18.02 Tenant, at its expense, shall be responsible for cleaning of the
Demised Premises and trash removal from the Demised Premises.

Page 40

--------------------------------------------------------------------------------



          18.03 Landlord reserves the right, without any liability to Tenant,
except as otherwise expressly provided in this Lease, to stop service of any of
the heating, ventilating, air conditioning, electric, sanitary, elevator or
other Building systems serving the Demised Premises, or the rendition of any of
the other services required of Landlord under this Lease, whenever and for so
long as may be necessary, by reason of accidents, emergencies, strikes or the
making of repairs or changes which Landlord is required by this Lease or by law
to make or in good faith deems necessary, by reason of difficulty in securing
proper supplies of fuel, steam, water, electricity, labor or supplies, or by
reason of any other cause beyond Landlord’s reasonable control. Landlord shall
take reasonable steps to minimize any inconvenience to Tenant in connection with
such stoppage.

ARTICLE 19
Access, Changes In Building Facilities, Name

          19.01 All except the inside surfaces of all walls, windows and doors
bounding the Demised Premises (including exterior Building walls, core corridor
walls and doors and any core corridor entrance) and any space in or adjacent to
the Demised Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, and the use
thereof, as well as access thereto through the Demised Premises for the purpose
of operation, maintenance, decoration and repair, are reserved to Landlord.

          19.02 Tenant shall permit Landlord to install, use, replace and
maintain pipes, ducts and conduits within the demising walls, bearing columns
and ceilings of the Demised Premises. Tenant shall do no work outside of the
Demised Premises without prior written consent of Landlord, which consent shall
not be unreasonably withheld, delayed or conditioned. As a part of Tenant’s
Changes, if Tenant finds it necessary to do any work outside of the Demised
Premises including, but not limited to, installation, use and maintenance of
pipes, ducts and conduits within the demising walls, bearing columns and
ceilings of the Building for purposes such as to obtain and maintain
supplemental HVAC, utility and communications facilities to the Demised
Premises, which work may infringe upon another tenant’s space or common areas
including the Phone Room, Boiler Room or Chiller Room, Tenant shall submit a
written plan to Landlord for review and consent. Tenant agrees that other
tenants in the Building shall not be affected in any way whatsoever by its work.
Further, Tenant shall defend, indemnify and save Landlord harmless from and
against any claim of any damage or injury to any other tenant, Landlord or the
Building arising out of such Tenant’s Change.

          19.03 Landlord and/or Landlord’s employees, agents and contractors
may, upon reasonable advance oral or written notice (except in emergency where
no notice shall be required) and at reasonable times and accompanied by a
security representative of Tenant (except in emergency), have access to, enter
and/or pass through the Demised Premises or any part thereof, (i) to examine the
Demised Premises and/or to show the Demised Premises to the fee owners, lessors
of superior leases, holders of superior mortgages, or prospective purchasers,
mortgagees or lessees of the Demised Premises (or any part thereof) or of the
Building (or any part thereof), (ii) for the purpose of making such repairs,
replacements, improvements or other changes in or to the Demised Premises or
other parts of the Building (including the facilities or

Page 41

--------------------------------------------------------------------------------



fixtures of the Demised Premises or other parts of the Building), as may be
provided for by this Lease, as may be mutually agreed upon by the parties, as
Landlord may be required or permitted to make under this Lease or by law and/or
requirement of public authorities or in order to repair and maintain the Demised
Premises or other parts of the Building, or as Landlord may deem necessary or
reasonably desirable, (iii) to determine whether Tenant is complying with all of
its obligations under this Lease, and/or (iv) to post written notices of
non-responsibility or similar notices. Subject to Tenant’s reasonable right to
inspect, Landlord shall be allowed to take all materials into and upon the
Demised Premises that may be reasonably required for such repairs, changes,
repainting or maintenance to the Demised Premises only, without liability to
Tenant, but Landlord shall not unreasonably interfere with Tenant’s use of the
Demised Premises. Landlord and/or Landlord’s employees, agents and contractors,
as well as emergency personnel (such as, but not limited to, firemen, policemen
and utility workers) shall also have the right to enter on and/or pass through
the Demised Premises, or any part thereof, at such times as such entry shall be
required by circumstances of emergency affecting the Demised Premises or the
Building. In such circumstances of emergency, if Tenant is not present in the
Demised Premises to open or permit Landlord and/or Landlord’s employees, agents
and contractors and/or such emergency personnel, access or entry to or through
the Demised Premises, then Landlord and/or Landlord’s employees, agents and
contractors and/or such emergency personnel, as the case may be, may enter the
Demised Premises whenever such access or entry is permitted, required or
otherwise provided for under this Lease, by master key (if readily available) or
forcibly, and such entry and access shall not constitute an actual or
constructive eviction, impose any liability upon Landlord or Landlord’s
employees, agents and contractors, or affect any of Tenant’s obligations under
this Lease.

          19.04 During the period of twelve (12) months prior to the Expiration
Date Landlord may, during Business Hours and upon reasonable notice to Tenant,
exhibit the Demised Premises to prospective tenants.

          19.05 Landlord reserves the right, at any time, without incurring any
liability to Tenant therefor, and without it constituting an actual or
constructive eviction, to make such changes in or to the Building and the
fixtures and equipment thereof, as well as in or to the size, composition,
number, arrangement or location of the public entrances, doors, doorways, halls,
passages, elevators, escalators and stairways and other public portions thereof,
as it may deem necessary or desirable, provided that (a) the services required
to be provided to Tenant pursuant to the provisions of this Lease shall not be
adversely affected, and (b) the size of the Demised Premises shall not be
reduced and (c) Tenant shall, at all times, have ingress and egress to and from
the Building and the Demised Premises.

          19.06 Landlord may adopt any name for the Building. Landlord reserves
the right to change the name or address of the Building at any time.

          19.07 For the purposes of Article 19, the term “Landlord” shall
include lessors of leases and the holders of mortgages to which this Lease is
subject and subordinate as provided in Article 7.

Page 42

--------------------------------------------------------------------------------



          19.08 Any reservation in this Lease of a right by Landlord to enter
upon the Demised Premises and to make or perform any repairs, alterations or
other work in, to or about the Demised Premises which, in the first instance, is
the obligation of Tenant pursuant to this Lease shall not be deemed to: (i)
impose any obligation on Landlord to do so, (ii) render Landlord liable (to
Tenant or any third party) for the failure to do so, or (iii) relieve Tenant
from any obligations to indemnify Landlord as otherwise provided elsewhere in
this Lease

          19.09 Landlord agrees that access to the Demised Premises and the
Building will be available to Tenant 24 hours per day, 7 days per week, subject
to Landlord’s reasonable security measures for the Building. Landlord agrees
that with Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, Tenant may install, at Tenant’s
sole cost and expense, such replacement and additional locking, security and
surveillance systems as Tenant deems necessary and appropriate, covering the
interior and exterior of the Demised Premises, the exterior of the Building,
including Building entrances and the parking areas. Tenant shall provide to
Landlord a reasonable number of access cards to be used solely as specified in
Section 19.03, which cards shall remain property of Tenant.

          19.10 Tenant agrees that it shall fully comply with any local
regulations or ordinances providing for a Knox Box or similar lockbox outside
the Building containing keys, cards or other media required to access the
Building in case of an emergency.

ARTICLE 20
Notice Of Accidents

          20.01 Tenant shall give notice to Landlord, promptly after Tenant
learns thereof, of (i) any accident in or about the Demised Premises for which
Landlord might be liable, (ii) all fires in the Demised Premises, (iii) all
damages to or defects in the Demised Premises, including the fixtures, equipment
and appurtenances thereof, for the repair of which Landlord might be
responsible, and (iv) all damage to or defects in any parts or appurtenances of
the Building’s sanitary, electrical, heating, ventilating, air-conditioning,
elevator and other systems located in or passing through the Demised Premises or
any part thereof.

ARTICLE 21
Non-Liability And Indemnification

          21.01 Neither Landlord nor any agent or employee of Landlord shall be
liable to Tenant for any injury or damage to Tenant or to any other person or
for any damage to, or loss (by theft or otherwise) of, any property of Tenant or
of any other person, irrespective of the cause of such injury, damage or loss,
it being understood that no property, other than such as might normally be
brought upon or kept in the Demised Premises as an incident to the reasonable
use of the Demised Premises for the purpose herein permitted, will be brought
upon or be kept in the Demised Premises.

          21.02 Tenant shall indemnify and save harmless Landlord and its agents
against and from (i) any and all claims (x) arising from (A) the conduct or
management of the Demised Premises or of any business therein, or (B) any work
done, or any condition created (other than

Page 43

--------------------------------------------------------------------------------



by Landlord for Landlord’s or Tenant’s account) in or about the Demised Premises
during the term of this Lease or during the period of time, if any, prior to the
Commencement Date that Tenant may have been given access to the Demised
Premises, or (y) arising from any negligent or otherwise wrongful act or
omission of Tenant or any of its subtenants or licensees or its or their
employees, agents or contractors even if the claims described in (x) or (y)
above arise out of the concurrent negligence of Landlord, and (ii) all
reasonable costs, expenses and liabilities incurred in or in connection with
each such claim or action or proceeding brought thereon. In case any action or
proceeding be brought against Landlord by reason of any such claim, Tenant, upon
notice from Landlord, shall resist and defend such action or proceeding by
attorneys reasonably acceptable to Landlord, Landlord agreeing that the
attorneys for the insurance company providing Tenant’s insurance are acceptable.

          21.03 Except as otherwise expressly provided in this Lease, this Lease
and the obligations of Tenant hereunder shall be in no wise affected, impaired
or excused because Landlord is unable to fulfill, or is delayed in fulfilling,
any of its obligations under this Lease by reason of strike, other labor
trouble, governmental pre-emption or priorities or other controls in connection
with a national or other public emergency or shortages of fuel, supplies or
labor resulting therefrom, acts of God or other like cause beyond Landlord’s
reasonable control (hereinafter referred to as “Unavoidable Delays”).

ARTICLE 22
Destruction Or Damage

          22.01 If the Building or the Demised Premises shall be damaged or
destroyed by fire or other cause, the rents payable hereunder shall be abated to
the extent that the Demised Premises shall have been rendered untenantable and
for the period from the date of such damage or destruction to the date the
damage shall be repaired or restored in accordance with the provisions of
Section 22.03. If the Demised Premises or a major part thereof shall be totally
(which shall be deemed to include substantially totally) damaged or destroyed or
rendered completely (which shall be deemed to include substantially completely)
untenantable or inaccessible on account of fire or other cause, the rents shall
abate as of the date of the damage or destruction and until Landlord shall
repair, restore and rebuild the Building and the Demised Premises, except for
Tenant’s Work, Tenant’s Changes and Tenant’s Property (which shall be Tenant’s
responsibility to repair, restore or rebuild); provided, however, that should
Tenant reoccupy a portion of the Demised Premises for the conduct of its
business during the period the restoration work is taking place and prior to the
date that the same are made completely tenantable, rents allocable to such
portion shall be payable by Tenant from the date of such occupancy.

          22.02 (a) If the Building or the Demised Premises shall be totally
damaged or destroyed by fire or other cause, or if the Building shall be so
damaged or destroyed by fire or other cause (whether or not the Demised Premises
are damaged or destroyed) as to require a reasonably estimated expenditure
(hereinafter referred to as a “Substantial Casualty Expenditure”) of more than
40% of the full insurable value of the Building immediately prior to the
casualty, then in either such case Landlord may terminate this Lease by giving
Tenant notice

Page 44

--------------------------------------------------------------------------------



to such effect within the earlier of (x) six (6) months after the date of the
casualty, or (y) fifteen (15) days following Landlord’s receipt of insurance
proceeds resulting from such casualty. In case of any damage or destruction
mentioned in this Article Tenant may terminate this Lease on the sixtieth (60th)
day following notice (hereinafter referred to as the “Casualty Termination
Notice”) to Landlord, if (i) Landlord has not completed the making of the
required repairs and restored and rebuilt the Building and the Demised Premises
within twelve (12) months from the date of such damage or destruction; provided,
however, the Casualty Cancellation Notice shall be sent no later than thirty
(30) days following the expiration of such twelve (12) month period; or (ii) a
“Restoration Statement” (as hereinafter defined) shall indicate that more than
twelve (12) months shall be required to repair or restore the damage or
destruction affecting the Demised Premises after the occurrence thereof;
provided, however, the Casualty Cancellation Notice shall be sent no later than
thirty (30) days following receipt of the Restoration Statement; or (iii) the
damage or destruction shall require Landlord to make a Substantial Casualty
Expenditure; shall occur within the last twenty-four (24) months of the term
hereof; provided, however, the Casualty Cancellation Notice shall be sent not
later than thirty (30) days following the date of Landlord’s Notice to Tenant
that a Substantial Casualty Expenditure shall be required to be made by
Landlord.

                 (b) In the event of any damage or destruction described in
Section 22.02(a) hereof, Landlord shall, within thirty (30) days following
Tenant’s written request for a Restoration Statement, which request shall be
made by Tenant, if at all, within thirty (30) days following the date of the
casualty, deliver to Tenant a statement (hereinafter referred to as the
“Restoration Statement”) prepared by a reputable contractor selected by Landlord
setting forth such contractor’s estimate as to the time required to repair such
damage or destruction, to the extent of Landlord’s obligations therefor as
provided in Section 22.01 hereof.

          22.03 If the Building or the Demised Premises shall be partially or
totally damaged or destroyed by fire or other cause, then, whether or not the
damage or destruction shall have resulted from the fault or neglect of Tenant,
or its employees, agents or visitors (and if this Lease shall not have been
terminated as in this Article provided), Landlord shall repair the damage and
restore and rebuild the Building and/or the Demised Premises, at its expense,
with reasonable dispatch after notice to it of the damage or destruction;
provided, however, that Landlord shall not be required to repair or replace any
of Tenant’s Property nor to restore any Tenant’s Work or Tenant’s Changes.

          22.04 No damages, compensation or claim shall be payable by Landlord
for inconvenience, loss of business or annoyance arising from any repair or
restoration of any portion of the Demised Premises or of the Building pursuant
to this Article. Landlord shall use its best efforts to effect such repair or
restoration promptly and in such manner as to not unreasonably interfere with
Tenant’s use and occupancy.

          22.05 Notwithstanding any of the foregoing provisions of this Article,
if Landlord or the lessor of any superior lease or the holder of any superior
mortgage shall be unable to collect all of the insurance proceeds (including
rent insurance proceeds) applicable to damage or destruction of the Demised
Premises or the Building by fire or other cause, by reason

Page 45

--------------------------------------------------------------------------------



of some action or inaction on the part of Tenant or any of its employees, agents
or contractors, then, without prejudice to any other remedies which may be
available against Tenant, there shall be no abatement of Tenant’s rents, but the
total amount of such rents not abated (which would otherwise have been abated)
shall not exceed the amount of the uncollected insurance proceeds.

          22.06 Landlord will not carry insurance of any kind on Tenant’s
Property, Tenant’s Changes or Tenant’s Work, and, except as provided by law or
by reason of its fault or its breach of any of its obligations hereunder, shall
not be obligated to repair any damage thereto or replace the same.

          22.07 The provisions of this Article shall be considered an express
agreement governing any case of damage or destruction of the Demised Premises by
fire or other casualty providing for such a contingency in the absence of an
express agreement, and any other law of like import, now or hereafter in force,
shall have no application in such case.

ARTICLE 23
Eminent Domain

          23.01 If the whole of the Building shall be lawfully taken by
condemnation or in any other manner for any public or quasi-public use or
purpose, this Lease and the term and estate hereby granted shall forthwith
terminate as of the date of vesting of title in such taking (which date is
hereinafter also referred to as the “date of the taking”), and the rents shall
be prorated and adjusted as of such date.

          23.02 (a) If only a part of the Building shall be so taken, this Lease
shall be unaffected by such taking, except that Tenant may elect to terminate
this Lease in the event of a partial taking of the Demised Premises if the
remaining area of the Demised Premises shall not be reasonably sufficient for
Tenant to continue feasible operation of its business. Tenant shall give notice
of such election to Landlord not later than thirty (30) days after (i) notice of
such taking is given by Landlord to Tenant, or (ii) the date of such taking,
whichever occurs sooner. Upon the giving of such notice by Tenant this Lease
shall terminate on the date of such taking and the rents shall be prorated as of
such termination date. Upon such partial taking and this Lease continuing in
force as to any part of the Demised Premises, the rents apportioned to the part
taken shall be prorated and adjusted as of the date of taking and from such date
the fixed rent for the Demised Premises and additional rent payable pursuant to
Article 5 shall be appropriately adjusted according to the rentable area
remaining.

                 (b) Notwithstanding the foregoing, if twenty-five (25%) percent
or more of the Building is so taken, Landlord may cancel this Lease by written
notice to Tenant given within thirty (30) days of Landlord’s notification of
such taking.

          23.03 Landlord shall be entitled to receive the entire award in any
proceeding with respect to any taking provided for in this Article without
deduction therefrom for any estate vested in Tenant by this Lease and Tenant
shall receive no part of such award, except as hereinafter expressly provided in
this Article. Tenant hereby expressly assigns to Landlord all of its right,
title and interest in or to every such award. Notwithstanding anything herein to
the

Page 46

--------------------------------------------------------------------------------



contrary, Tenant may, at its sole cost and expense, make a claim with the
condemning authority for Tenant’s moving expenses, the value of Tenant’s
fixtures or Tenant’s Changes which do not become part of the Building or
property of Landlord, provided however that Landlord’s award is not thereby
reduced or otherwise adversely affected.

          23.04 If the temporary use or occupancy of all or any part of the
Demised Premises shall be lawfully taken by condemnation or in any other manner
for any public or quasi-public use or purpose during the term of this Lease,
Tenant shall be entitled, except as hereinafter set forth, to receive that
portion of the award for such taking which represents compensation for the use
and occupancy of the Demised Premises and, if so awarded, for the taking of
Tenant’s Property and for moving expenses, and Landlord shall be entitled to
receive that portion which represents reimbursement for the cost of restoration
of the Demised Premises. This Lease shall be and remain unaffected by such
taking and Tenant shall continue responsible for all of its obligations
hereunder insofar as such obligations are not affected by such taking and shall
continue to pay in full the fixed rent and additional rent when due. If the
period of temporary use or occupancy shall extend beyond the Expiration Date,
that part of the award which represents compensation for the use or occupancy of
the Demised Premises (or a part thereof) shall be divided between Landlord and
Tenant so that Tenant shall receive so much thereof as represents the period
prior to the Expiration Date and Landlord shall receive so much thereof as
represents the period subsequent to the Expiration Date. All moneys received by
Tenant as, or as part of, an award for temporary use and occupancy for a period
beyond the date to which the rents hereunder have been paid by Tenant shall be
received, held and applied by Tenant as a trust fund for payment of the rents
falling due hereunder.

          23.05 In the event of any taking of less than the whole of the
Building which does not result in a termination of this Lease, or in the event
of a taking for a temporary use or occupancy of all or any part of the Demised
Premises which does not extend beyond the Expiration Date, Landlord, at its
expense, and to the extent any award or awards shall be sufficient for the
purpose, shall proceed with reasonable diligence to repair, alter and restore
the remaining parts of the Building and the Demised Premises to substantially a
building standard condition to the extent that the same may be feasible and so
as to constitute a complete and tenantable Building and Demised Premises.

          23.06 Should any part of the Demised Premises be taken to effect
compliance with any law or requirement of public authority other than in the
manner hereinabove provided in this Article, then (i) if such compliance is the
obligation of Tenant under this Lease, Tenant shall not be entitled to any
diminution or abatement of rent or other compensation from Landlord therefor,
but (ii) if such compliance is the obligation of Landlord under this Lease, the
fixed rent hereunder shall be reduced and additional rents under Article 5 shall
be adjusted in the same manner as is provided in Section 23.02 according to the
reduction in rentable area of the Demised Premises resulting from such taking.

          23.07 Any dispute which may arise between the parties with respect to
the meaning or application of any of the provisions of this Article shall be
determined by arbitration in the manner provided in Article 34.

Page 47

--------------------------------------------------------------------------------



ARTICLE 24
Surrender; Holdover

          24.01 On the last day of the term of this Lease, or upon any earlier
termination of this Lease, or upon any re-entry by Landlord upon the Demised
Premises, Tenant shall quit and surrender the Demised Premises to Landlord in
good order, condition and repair, except for ordinary wear and tear and Tenant
shall remove all of Tenant’s Property therefrom except as otherwise expressly
provided in this Lease and shall repair the Demised Premises wherever such
removal results in damage thereto.

          24.02 (a) In the event this Lease is not renewed or extended or a new
lease is not entered into between the parties, and if Tenant shall then hold
over after the expiration of the term of this Lease, and if Landlord shall then
not proceed to remove Tenant from the Demised Premises in the manner permitted
by law (or shall not have given written notice to Tenant that Tenant must vacate
the Demised Premises) irrespective of whether or not Landlord accepts rent from
Tenant for a period beyond the Expiration Date, the parties hereby agree that
Tenant’s occupancy of the Demised Premises after the expiration of the term
shall be under a month-to-month tenancy commencing on the first day after the
expiration of the term, which tenancy shall be upon all of the terms set forth
in this Lease except Tenant shall pay (i) on the first day of the first month of
the holdover period as fixed rent, an amount equal to one hundred fifty (150%)
percent of the monthly rate of fixed rent and additional rent and (ii) on the
first day of the second and any succeeding month of the holdover period a amount
equal to two hundred (200%) percent of the monthly rate of the fixed rent and
additional rent payable by Tenant during the last year of the term of this Lease
(i.e., the year immediately prior to the holdover period). Further, Landlord
shall not be required to perform any work, furnish any materials or make any
repairs within the Demised Premises during the holdover period. It is further
stipulated and agreed that if Landlord shall, at any time after the expiration
of the original term or after the expiration of any term created thereafter,
proceed to remove Tenant from the Demised Premises as a holdover, the fixed rent
for the use and occupancy of the Demised Premises during any holdover period
shall be calculated in the same manner as set forth above. In addition to the
foregoing, Landlord shall be entitled to recover from Tenant any losses or
damages arising from such holdover.

                 (b) Notwithstanding anything to the contrary contained in this
Lease, the acceptance of any rent paid by Tenant pursuant to subsection 24.02(a)
above shall not preclude Landlord from commencing and prosecuting a holdover or
summary eviction proceeding.

                 (c) All damages to Landlord by reason of holding over by Tenant
may be the subject of a separate action and need not be asserted by Landlord in
any summary proceedings against Tenant.

ARTICLE 25
Conditions Of Limitation

          25.01 To the extent permitted by applicable law this Lease and the
term and estate hereby granted are subject to the limitation that whenever
Tenant shall make an assignment of all or substantially all of the property of
Tenant for the benefit of creditors, or shall

Page 48

--------------------------------------------------------------------------------



file a voluntary petition under any bankruptcy or insolvency law, or an
involuntary petition alleging an act of bankruptcy or insolvency shall be filed
against Tenant under any bankruptcy or insolvency law, or whenever a petition
shall be filed against Tenant under the reorganization provisions of the United
States Bankruptcy Act or under the provisions of any law of like import, or
whenever a petition shall be filed by Tenant under the arrangement provisions of
the United States Bankruptcy Act or under the provisions of any law of like
import, or whenever a permanent receiver of Tenant or of or for the property of
Tenant shall be appointed, then, Landlord, (a) at any time after receipt of
notice of the occurrence of any such event, or (b) if such event occurs without
the acquiescence of Tenant, at any time after the event continues unstayed for
ninety (90) days, Landlord may give Tenant a notice of intention to end the term
of this Lease at the expiration of five (5) days from the date of service of
such notice of intention, and upon the expiration of said five (5) day period
this Lease and the term and estate hereby granted, whether or not the term shall
theretofore have commenced, shall terminate with the same effect as if that day
were the Expiration Date, but Tenant shall remain liable for damages as provided
in Article 27.

          25.02 This Lease and the term and estate hereby granted are subject to
the further limitation that:

                    (a) if there is a failure to pay when due any rent,
additional rent or other payment payable by Tenant pursuant to any provision of
this Lease, and the payment in question is not paid in full on the due date,
then any such failure shall be deemed to be a default without the requirement of
any notice from Landlord pursuant to this subsection (a), subject to the terms
of the grace period for late payment of fixed rent or additional rent as granted
in Section 30.02; or

                    (b) if there is a failure to observe, perform or comply with
any term, covenant or condition contained in Article 6, Section 13.03 or Article
33 of this Lease on Tenant’s part to observe, perform or comply with, whether by
action or inaction, and such default continues and is not cured in full by
Tenant within five (5) days after Tenant is given a notice specifying such
default; or

                    (c) if there is a failure to observe, perform or comply with
any term, covenant or condition contained in Article 19 of this Lease on
Tenant’s part to observe, perform or comply with, whether by action or inaction,
and such default continues and is not cured in full by Tenant within two (2)
business days after Tenant is given a notice specifying such default; or

                    (d) if (i) Tenant fails to provide or keep in force the
insurance required by this Lease, at the times and for the durations specified
in this Lease, or (ii) an Insurance Cancellation Notice is given to Landlord or,
and Landlord has not received either duplicate originals of the policies of
insurance required by this Lease or binding certificates evidencing such
insurance, all in the form and substance required by this Lease, together with
evidence of payment for such policies, within ten (10) days after notice is
given to Tenant of such failure or of the giving of the Insurance Cancellation
Notice, as the case may be;

Page 49

--------------------------------------------------------------------------------



                          (e) if any event shall occur or any contingency shall
arise whereby this Lease or the estate hereby granted or the unexpired balance
of the term hereof would, by operation of law or otherwise, devolve upon or pass
to any person, firm or corporation other than Tenant, except as expressly
permitted by Article 9; or

                          (f) if Tenant shall vacate or abandon the Demised
Premises (unless as a result of a casualty) and Tenant shall fail to provide
reasonable security measures to prevent unauthorized entry into the Demised
Premises; or

                 (g) Intentionally Deleted

                 (h) if there is a failure to observe, perform or comply with
any term, covenant or condition contained in this Lease on Tenant’s part to
observe, perform or comply with (other than those terms, covenants and
conditions contained in the provisions of this Lease set forth in subsections
(a), (b), (c) and (d) above, and other than those events described in
subsections (e) and (f)), whether by action or inaction, and such default
continues and (i) is not cured in full by Tenant within fifteen (15) days after
Tenant is given a notice specifying such default, or (ii) in the case of a
default which cannot with due diligence and using best efforts be cured within a
period of fifteen (15) days, where the continuance of such default for more than
fifteen (15) days will not (A) subject Landlord to the risk of civil or criminal
liability or default under, or termination of, any superior lease or default
under, or foreclosure of, any superior mortgage, (B) subject the Building or the
Land, or any parts thereof, to being condemned or vacated, or (C) subject the
Building or the Land, or any parts thereof, to any lien or encumbrance or
subject the certificate of occupancy for the Building to suspension or
revocation or threatened suspension or revocation, if Tenant shall not, (x)
within fifteen (15) days after Tenant is given a notice specifying such default,
give Landlord notice of Tenant’s intention to duly institute all steps necessary
to cure such default (which notice shall include a reasonably detailed
description of such steps), (y) duly institute within said fifteen (15) day
period, and thereafter diligently prosecute to completion, using Tenant’s best
efforts, all steps necessary to cure such default, or (z) complete such cure
within such time after the date of the giving of such notice to Tenant as should
have been necessary to complete such cure had Tenant so duly instituted such
steps and thereafter diligently prosecuted to completion such cure using its
best efforts; or

                 (i) if there is a default under any term, covenant or condition
on Tenant’s part to observe, perform or comply with under any other lease or
occupancy agreement in the Building to which Tenant is a party (either directly
or by assignment), and such default is not cured in full after the giving of any
required notice and after the expiration of any applicable cure period,

then in any of said cases set forth in the foregoing subsections (a), (b), (c),
(d), (e), (f), (h), and (i), Landlord may give to Tenant a notice of intention
to end the term of this Lease, and on the fifth (5th) day after the date on
which Landlord gives such notice to Tenant, this Lease and the term and estate
hereby granted, whether or not the term shall theretofore have commenced, shall
terminate with the same effect as if such fifth (5th) day were the Expiration
Date, but Tenant shall remain liable for damages as provided in Article 27.

Page 50

--------------------------------------------------------------------------------



ARTICLE 26
Re-Entry By Landlord

          26.01 If Tenant shall default in the payment of any installment of
fixed rent, or of any additional rent, on any date upon which the same ought to
be paid, and if such default shall continue for three (3) business days after
Landlord shall have given to Tenant a notice specifying such default, or if this
Lease shall expire as in Article 25 provided, Landlord or Landlord’s agents and
employees may immediately or at any time thereafter re-enter the Demised
Premises, or any part thereof, in the name of the whole, either by summary
dispossess proceedings or by any suitable action or proceeding at law, or by
force or otherwise, without being liable to indictment, prosecution or damages
therefor, and may repossess the same, and may remove any persons therefrom, to
the end that Landlord may have, hold and enjoy the Demised Premises again as and
of its first estate and interest therein. The word re-enter, as herein used, is
not restricted to its technical legal meaning. In the event of any termination
of this Lease under the provisions of Article 25 or if Landlord shall re-enter
the Demised Premises under the provisions of this Article or in the event of the
termination of this Lease, or of re-entry, by or under any summary dispossess or
other proceeding or action or any provision of law by reason of default
hereunder on the part of Tenant, Tenant shall thereupon pay to Landlord the
fixed rent and additional rent payable by Tenant to Landlord up to the time of
such termination of this Lease, or of such recovery of possession of the Demised
Premises by Landlord, as the case may be, and shall also pay to Landlord damages
as provided in Article 27.

          26.02 In the event of a breach or threatened breach by Tenant of any
of its obligations under this Lease, Landlord shall also have the right of
injunction. The special remedies to which Landlord may resort hereunder are
cumulative and are not intended to be exclusive of any other remedies or means
of redress to which Landlord may lawfully be entitled at any time and Landlord
may invoke any remedy allowed at law or in equity as if specific remedies were
not provided for herein.

          26.03 If this Lease shall terminate under the provisions of Article
25, or if Landlord shall re-enter the Demised Premises under the provisions of
this Article, or in the event of the termination of this Lease, or of re-entry,
by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all moneys, if any, paid by Tenant to Landlord,
whether as advance rent, security or otherwise, but such moneys shall be
credited by Landlord against any fixed rent or additional rent due from Tenant
at the time of such termination or re-entry or, at Landlord’s option, against
any damages payable by Tenant under Article 27 or pursuant to law.

ARTICLE 27
Damages

          27.01 If this Lease is terminated under the provisions of Article 25,
or if Landlord shall re-enter the Demised Premises under the provisions of
Article 26, or in the event of the termination of this Lease, or of re-entry, by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of

Page 51

--------------------------------------------------------------------------------



Tenant, Tenant shall pay to Landlord as damages sums equal to the fixed rent and
the additional rent (other than pursuant to Section 16.01) payable hereunder
which would have been payable by Tenant had this Lease not so terminated, or had
Landlord not so re-entered the Demised Premises, payable upon the due dates
therefor specified herein following such termination or such re-entry and until
the Expiration Date, provided, however, that if Landlord shall relet the Demised
Premises during said period, Landlord shall credit Tenant with the net rents
received by Landlord from such reletting, such net rents to be determined by
first deducting from the gross rents as and when received by Landlord from such
reletting the expenses incurred or paid by Landlord in terminating this Lease or
in re-entering the Demised Premises and in securing possession thereof, as well
as the expenses of reletting, including altering and preparing the Demised
Premises for new tenants, brokers’ commissions, and all other expenses properly
chargeable against the Demised Premises and the rental therefrom; it being
understood that any such reletting may be for a period shorter or longer than
the remaining term of this Lease; but in no event shall Tenant be entitled to
receive any excess of such net rents over the sums payable by Tenant to Landlord
hereunder, nor shall Tenant be entitled in any suit for the collection of
damages pursuant to this Subsection to a credit in respect of any net rents from
a reletting, except to the extent that such net rents are actually received by
Landlord. If the Demised Premises or any part thereof should be relet in
combination with other space, then proper apportionment on a square foot basis
(for equivalent space) shall be made of the rent received from such reletting
and of the expenses of reletting.

If the Demised Premises or any part thereof be relet by Landlord for the
unexpired portion of the term of this Lease, or any part thereof, before
presentation of proof of such damages to any court, commission or tribunal, the
amount of rent reserved upon such reletting shall, prima facie, be the fair and
reasonable rental value for the Demised Premises, or part thereof, so relet
during the term of the reletting.

          27.02 Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this Lease would have expired if
it had not been so terminated under the provisions of Article 25, or under any
provision of law, or had Landlord not re-entered the Demised Premises. Nothing
herein contained shall be construed to limit or preclude recovery by Landlord
against Tenant of any sums or damages to which, in addition to the damages
particularly provided above, Landlord may lawfully be entitled by reason of any
default hereunder on the part of Tenant. Nothing herein contained shall be
construed to limit or prejudice the right of Landlord to prove for and obtain as
liquidated damages by reason of the termination of this Lease or re-entry on the
Demised Premises for the default of Tenant under this Lease, an amount equal to
the maximum allowed by any statute or rule of law in effect at the time when,
and governing the proceedings in which, such damages are to be proved whether or
not such amount be greater, equal to, or less than any of the sums referred to
in Section 27.01.

Page 52

--------------------------------------------------------------------------------



ARTICLE 28
Waiver

          28.01 Tenant, for Tenant, and on behalf of any and all persons
claiming through or under Tenant, including creditors of all kinds, does hereby
waive and surrender all right and privilege which they or any of them might have
under or by reason of any present or future law, to redeem the Demised Premises
or to have a continuance of this Lease for the term hereby demised after being
dispossessed or ejected therefrom by process of law or under the terms of this
Lease or after the termination of this Lease as herein provided.

          28.02 In the event that Tenant is in arrears in payment of fixed rent
or additional rent hereunder, Tenant waives Tenant’s right, if any, to designate
the items against which any payments made by Tenant are to be credited, and
Tenant agrees that Landlord may apply any payments made by Tenant to any items
it sees fit, irrespective of and notwithstanding any designation or request by
Tenant as to the items against which any such payments shall be credited.

          28.03 Landlord and Tenant hereby waive trial by jury in any action,
proceeding or counterclaim brought by either against the other on any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use or occupancy of the Demised
Premises, including any claim of injury or damage, or any emergency or other
statutory remedy with respect thereto. In the event Landlord commences any
summary proceeding for possession of the Demised Premises, Tenant covenants and
agrees that it will not interpose any counterclaim of any nature or description
in any such proceeding except a mandatory counterclaim or defense that would be
lost if not so interposed.

          28.04 The provisions of Articles 17 and 18 shall be considered
expressed agreements governing the services to be furnished by Landlord, and
Tenant agrees that any laws and/or requirements of public authorities, now or
hereafter in force, shall have no application in connection with any enlargement
of Landlord’s obligations with respect to such services unless Tenant agrees, in
writing, to pay to Landlord, as additional rent, Landlord’s reasonable charges
for any additional services provided.

          28.05 If, at any time during the term of this Lease, any requirement
of public authority shall have the effect of limiting, for any period of time,
the amount of the rents payable by Tenant, or receivable by Landlord, under this
Lease, and the maximum rents so permitted to be paid by Tenant, or received by
Landlord, hereunder shall be less than the rents herein reserved, then:

                    (a) throughout the period of limitation, Tenant shall remain
liable for the maximum amount of rents that is lawfully payable; and

                    (b) if and when the period of limitation ends, the
requirement of public authority imposing such limitation is repealed, or such
limitation is restrained or rendered unenforceable by any order or ruling of a
court of appropriate jurisdiction:

Page 53

--------------------------------------------------------------------------------



          to the extent that the same is not prohibited by any requirement of
public authority, Tenant shall pay to Landlord, on demand, all amounts that
would have been due from Tenant to Landlord during the period of limitation, but
that were not paid because of the requirements of public authorities; and

          thereafter, Tenant shall pay to Landlord all of the rents reserved
under this Lease, all of which shall be calculated as if there had been no
intervening period of limitation.

ARTICLE 29
No Other Waivers Or Modifications

          29.01 The failure of either party to insist in any one or more
instances upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. No executory agreement hereafter made
between Landlord and Tenant shall be effective to change, modify, waive,
release, discharge, terminate or effect an abandonment of this Lease, in whole
or in part, unless such executory agreement is in writing, refers expressly to
this Lease and is signed by the party against whom enforcement of the change,
modification, waiver, release, discharge or termination or effectuation of the
abandonment is sought.

          29.02 The following specific provisions of this Section shall not be
deemed to limit the generality of any of the foregoing provisions of this
Article:

                    (a) no agreement to accept a surrender of all or any part of
the Demised Premises shall be valid unless in writing and signed by Landlord.
The delivery of keys to an employee of Landlord or of its agent shall not
operate as a termination of this Lease or a surrender of the Demised Premises.
If Tenant shall at any time request Landlord to sublet the Demised Premises for
Tenant’s account, Landlord or its agent is authorized to receive said keys for
such purposes without releasing Tenant from any of its obligations under this
Lease, and Tenant hereby releases Landlord from any liability for loss or damage
to any of Tenant’s property in connection with such subletting.

                    (b) the receipt by Landlord of rent with knowledge of breach
of any obligation of this Lease shall not be deemed a waiver of such breach;

                    (c) no payment by Tenant or receipt by Landlord of a lesser
amount than the correct fixed rent or additional rent due hereunder shall be
deemed to be other than a payment on account, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance or pursue any other
remedy in this Lease or at law provided.

Page 54

--------------------------------------------------------------------------------



ARTICLE 30
Curing Tenant’s Defaults, Additional Rent

          30.01 If Tenant shall default in the performance of any of Tenant’s
obligations under this Lease, Landlord, without thereby waiving such default,
may (but shall not be obligated to) perform the same for the account and at the
expense of Tenant, without notice, in a case of emergency, and in any other
case, only if such default continues after the expiration of (i) three (3)
business days from the date Landlord gives Tenant notice of intention so to do,
or (ii) the applicable grace period provided in Section 25.02 or elsewhere in
this Lease for cure of such default, whichever occurs later;

          30.02 Tenant hereby acknowledges that late payment by Tenant to
Landlord of any fixed rent and/or additional rent hereunder will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any mortgage covering the Demised Premises and/or other
costs and charges. Accordingly, if any installment of fixed rent and/or
additional rent due from Tenant shall not be received by Landlord on the date
such amount shall be due, then, without any requirements for notice to Tenant,
Tenant shall pay to Landlord, in addition to such late payment, interest charges
calculated pursuant to Section 30.04. The parties hereby agree that such late
charge represents a fair and reasonable estimate of the costs which Landlord
will incur by reason of any late payment by Tenant. Acceptance of such interest
charge by Landlord shall in no event (x) constitute a waiver of Tenant’s default
with respect to such late payment, nor (y) prevent Landlord from exercising any
of the other rights and remedies granted hereunder. Notwithstanding anything to
the contrary hereinabove contained, in no event whatsoever shall the interest
charges provided in Section 30.04 hereof, exceed the lawful maximum interest
rate then applicable to Tenant. The forgoing to the contrary notwithstanding,
Landlord agrees that Tenant shall be granted a five (5) day grace period for the
payment of any installment of fixed rent and/or additional rent due from Tenant
before the aforementioned interest and late charges apply (this is not an
extension of the due date of Rent and Additional Rent) which grace period shall
be granted up to, but no more than, two (2) times in each calendar year on a
non-cumulative basis.

          30.03 In the event Landlord receives a check from Tenant for the
payment of any item of fixed rent, additional rent and/or any other charge(s)
due under this Lease and such check is uncollectable by Landlord due to
insufficient funds or for any other reason, then Tenant shall pay to Landlord a
service charge in the amount of $100.00 for Landlord’s expense in processing
such uncollectable check, as additional rent under this Lease. The provisions of
this Section shall in no event be deemed to limit Landlord’s other rights or
remedies Landlord may have under the lease and Landlord’s right to collect such
charge shall be in addition to all other rights of Landlord provided under this
Lease.

          30.04 If any installment of fixed rent and/or additional rent due from
Tenant shall not be received by Landlord on the date such amount shall be due,
then, subject to the terms of the grace period for late payment of fixed rent or
additional rent as granted in Section 30.02,

Page 55

--------------------------------------------------------------------------------



without any requirements for notice to Tenant, interest shall become due and
owing to Landlord on such payment from the date when it was due computed at the
rate which is the greater of:

                    (a) twelve (12%) percent per annum; and

                    (b) two hundred (200) basis points over the then prime rate
of J.P. Morgan Chase, N.A.

but in no event shall such interest rate be in excess of the maximum legal rate
of interest chargeable to Tenant in the State of New Jersey.

          30.05 Bills for any expenses incurred by Landlord in connection with
any such performance by it for the account of Tenant, and bills for all costs,
expenses and disbursements of every kind and nature whatsoever, including
reasonable counsel fees, involved in collecting or endeavoring to collect the
fixed rent or additional rent or any part thereof or enforcing or endeavoring to
enforce any rights against Tenant, under or in connection with this Lease, or
pursuant to law, including any such cost, expense and disbursement involved in
instituting and prosecuting summary proceedings, as well as bills for any
property, material, labor or services provided, furnished, or rendered by
Landlord shall be reflected on the monthly rent statement sent by Landlord to
Tenant and shall be due and payable in accordance with the terms set forth in
Section 1.04. However, Tenant shall receive the detail supporting charges, such
as, but not limited to, electricity usage, on the monthly rent statement by way
of a separate statement from Landlord to Tenant under separate cover at other
times during the month. The supporting statement is not a bill and Tenant is not
obligated to pay charges shown until such charges appear on the monthly rent
statement.

ARTICLE 31
Broker

          31.01 Landlord and Tenant covenant, warrant and represent that they
have not dealt with any broker or finder except as set forth in Article 1.00
(s), above, concerning the renting of the Demised Premises to Tenant. Landlord
and Tenant agree to hold the other harmless against any claims for a brokerage
commission arising out of any assertion by any broker or finder except the
Broker that it dealt with such indemnifying party with respect to the renting of
the Demised Premises to Tenant. Landlord agrees to pay any fee or commission
owing to the Broker pursuant to separate agreement made by Landlord and Broker.

ARTICLE 32
Notices

          32.01 Except for rent bills and emergency repair notices (which may be
hand-delivered to a Tenant-designated person or sent via facsimile machine to a
Tenant-designated facsimile number and shall be deemed given upon receipt) any
notice, statement, demand or other communication required or permitted to be
given, rendered or made by either party to the other, pursuant to this Lease or
pursuant to any applicable law or requirement of public authority, shall be in
writing (whether or not so stated elsewhere in this Lease) and shall be deemed
to have

Page 56

--------------------------------------------------------------------------------



been properly given, rendered or made, if sent by registered or certified mail,
return receipt requested, addressed to the other party at the address
hereinabove set forth (except that after the Commencement Date, Tenant’s
address, unless Tenant shall give notice to the contrary, shall be the
Building), or sent via nationally recognized overnight courier providing for
receipted delivery and shall be deemed to have been given, rendered or made (a)
if so mailed, three (3) days after the day so mailed, and (b) if sent via
nationally recognized overnight courier, on the date of receipt or rejection.
Either party may, by notice as aforesaid, designate a different address or
addresses for notices, statements, demands or other communications intended for
it.

ARTICLE 33
Estoppel Certificate

          33.01 (a) Each party agrees, at any time and from time to time, as
requested by the other party, upon not less than ten (10) days’ prior notice, to
execute and deliver to the other a statement certifying (i) that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications) and whether any options granted to Tenant pursuant to the
provisions of this Lease have been exercised, (ii) certifying the dates to which
the fixed rent and additional rent have been paid and the amounts thereof, and
stating whether or not, to the best knowledge of the signer, the other party is
in default in performance of any of its obligations under this Lease, and, if
so, specifying each such default of which the signer may have knowledge, it
being intended that any such statement delivered pursuant hereto may be relied
upon by others with whom the party requesting such certificate may be dealing.
Additionally, Tenant’s Statement shall contain such other information as shall
be required by the holder or proposed holder of any superior mortgage or the
lessor or proposed lessor under any superior lease.

ARTICLE 34
Arbitration

          34.01 Either party may request arbitration of any matter in dispute
wherein arbitration is expressly provided in this Lease as the appropriate
remedy. The party requesting arbitration shall do so by giving notice to that
effect to the other party, and both parties shall promptly thereafter jointly
apply to the American Arbitration Association (or any organization successor
thereto) in the City and County in the State of New Jersey chosen by Landlord in
its sole discretion for the appointment of a single arbitrator knowledgeable
about commercial real estate.

          34.02 The arbitration shall be conducted in accordance with the then
prevailing rules of the American Arbitration Association (or any organization
successor thereto) in the State of New Jersey. In rendering such decision and
award, the arbitrator shall not add to, subtract from or otherwise modify the
provisions of this Lease.

          34.03 If for any reason whatsoever a written decision and award of the
arbitrator shall not be rendered within ninety (90) days after the appointment
of such arbitrator, then at any time thereafter before such decision and award
shall have been rendered either party may apply to the Superior Court of the
State of New Jersey or to any other court having jurisdiction and

Page 57

--------------------------------------------------------------------------------



exercising the functions similar to those now exercised by such court, by
action, proceeding or otherwise (but not by a new arbitration proceeding) as may
be proper to determine the question in dispute consistently with the provisions
of this Lease.

          34.04 All the expenses of the arbitration shall be borne by the
parties equally except that each party shall be responsible for the payment of
its own legal fees and disbursements and expert witness fees.

ARTICLE 35
Miscellaneous

          35.01 Tenant expressly acknowledges and agrees that Landlord has not
made and is not making, and Tenant, in executing and delivering this Lease, is
not relying upon, any warranties, representations, promises or statements,
except to the extent that the same are expressly set forth in this Lease or in
any other written agreement which may be made between the parties concurrently
with the execution and delivery of this Lease and shall expressly refer to this
Lease. This Lease and said other written agreement(s) made concurrently herewith
are hereinafter referred to as the “lease documents”. It is understood and
agreed that all understandings and agreements heretofore had between the parties
are merged in the lease documents, which alone fully and completely express
their agreements and that the same are entered into after full investigation,
neither party relying upon any statement or representation not embodied in the
lease documents, made by the other.

          35.02 If any of the provisions of this Lease, or the application
thereof to any person or circumstances, shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
or provisions to persons or circumstances other than those as to whom or which
it is held invalid or unenforceable, shall not be affected thereby, and every
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

          35.03 This Lease shall be governed in all respects by the laws of the
State of New Jersey.

          35.04 Submission of this Lease to Tenant is for examination and shall
not bind Landlord in any manner. No lease obligations or otherwise of Landlord
shall arise until this Lease is mutually executed and delivered; provided,
however, the execution and delivery of this Lease by Tenant to Landlord or
Landlord’s agent shall constitute an irrevocable offer by Tenant to lease the
Demised Premises on the terms and conditions herein contained, which offer may
not be withdrawn or revoked for fifteen (15) days after such execution and
delivery by Tenant.

          35.05 Landlord and Tenant acknowledge that each party and their
attorneys have had an opportunity to review and comment on this Lease and this
Lease will not be construed against Landlord merely because Landlord has
prepared the same.

          35.06 Tenant and the individual(s) executing this Lease on behalf of
Tenant each represent to Landlord that such individual(s) is authorized to do so
by the requisite action of the

Page 58

--------------------------------------------------------------------------------



board of directors, the partners or the members of Tenant, as the case may be,
and agree, upon Landlord’s request, to deliver to Landlord a resolution or other
similar document to that effect.

          35.07 Landlord is entitled to claim all tax credits and depreciation
attributable to leasehold improvements in the Demised Premises. Promptly
following Landlord’s demand, Landlord and Tenant will prepare a detailed list of
the leasehold improvements and fixtures and the respective costs for which
Landlord and/or Tenant has paid. Landlord shall be entitled to all credits and
depreciation for those items for which Landlord has paid by means of any Tenant
allowance or otherwise. Tenant will be entitled to any tax credits and
depreciation for all items for which Tenant has paid with funds not provided by
Landlord.

          35.08 Landlord and Tenant are not and shall not be deemed to be, for
any purpose, partners or joint venturers with each other.

          35.09 Wherever in this Lease Landlord’s consent or approval is
required, if Landlord shall refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreasonably delayed its consent
or approval. Tenant’s sole remedy shall be an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment.

ARTICLE 36
Parties Bound

          36.01 The obligations of this Lease shall bind and benefit the
successors and assigns of the parties with the same effect as if mentioned in
each instance where a party is named or referred to, except that no violation of
the provisions of Article 9 shall operate to vest any rights in any successor or
assignee of Tenant and that the provisions of this Article shall not be
construed as modifying the conditions of limitation contained in Article 25.
However, the obligations of Landlord under this Lease shall not be binding upon
Landlord herein named with respect to any period subsequent to the transfer of
its interest in the Building as owner or lessee thereof and in event of such
transfer said obligations shall thereafter be binding upon each transferee of
the interest of Landlord herein named as such owner or lessee of the Building,
but only with respect to the period ending with a subsequent transfer within the
meaning of this Article.

          36.02 Tenant shall look only to Landlord’s estate and property in the
Building (or the proceeds thereof) and, where expressly so provided in this
Lease, to offset against the rents payable under this Lease, for the
satisfaction of Tenant’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default by Landlord hereunder, and no other property or assets of such Landlord
or any partner, member, officer or director thereof, disclosed or undisclosed
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or Tenant’s use or occupancy of
the Demised Premises.

Page 59

--------------------------------------------------------------------------------



ARTICLE 37
Certain Definitions And Construction

          37.01 For the purposes of this Lease and all agreements supplemental
to this Lease, unless the context otherwise requires the definitions set forth
in Exhibit D annexed hereto shall be utilized.

          37.02 The various terms which are bolded or underlined and defined in
other Articles of this Lease or are defined in Exhibits annexed hereto, shall
have the meanings specified in such other Articles and such Exhibits for all
purposes of this Lease and all agreements supplemental thereto, unless the
context shall otherwise require.

ARTICLE 38
Adjacent Excavation And Construction; Shoring; Vaults

          38.01 If an excavation or other substructure work shall be made upon
land adjacent to the Demised Premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the Demised Premises for the purpose of doing such work as
shall be necessary to preserve the wall of or the Building from injury or damage
and to support the same by proper foundations without any claim for damages or
indemnity against Landlord, or diminution or abatement or rent.

          38.02 No vaults, vault space or area, whether or not enclosed or
covered, not within the property line of the Building is leased hereunder,
anything contained in or indicated on any sketch, blue print or plan or anything
contained elsewhere in this Lease to the contrary notwithstanding. Landlord
makes no representation as to the location of the property line of the Building.
All vaults and vault space and all such areas not within the property line of
the Building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Landlord shall not be subject to
any liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

ARTICLE 39
Parking

          39.01 During the term of this Lease, Tenant shall have the right to
use the number of reserved parking spaces in addition to the non-exclusive right
to use the number of unassigned, nonexclusive parking spaces set forth in
Section 1.00 (q) in the area of the Land designated by Landlord for parking
(hereinafter referred to as the “Parking Area”). Such parking spaces may be used
only by principals, employees, invitees and agents of Tenant. Notwithstanding
anything to the contrary herein, Tenant shall be entitled to a number of parking
spaces equal to not less than Tenant’s Proportionate Share multiplied times the
total number of parking spaces in the Parking Area.

Page 60

--------------------------------------------------------------------------------



          39.02 Tenant’s right to use, and its right to permit its principals,
employees, invitees and agents to use, the Parking Area pursuant to this Lease
are subject to the following conditions: (a) Landlord has made no
representations or warranties with respect to the Parking Area, the number of
spaces located therein or access thereto; (b) Landlord reserves the right to
reduce the number of spaces in the Parking Area and/or rearrange the designation
of any spaces and/or change access thereto and/or alter the methods used to
control parking and to establish such controls and rules and regulations (such
as parking stickers to be affixed to vehicles) regarding parking that Landlord
deems desirable (with Landlord having the right to tow or otherwise remove
vehicles improperly parked, blocking ingress or egress lanes, or violating
parking rules, at the expense of Tenant and/or owner of the vehicle); and none
of the foregoing shall entitle Tenant to any claim against Landlord or to any
abatement of rent (or any part thereof); (c) Landlord has no obligation to
provide a parking lot attendant and Landlord shall have no liability on account
of any theft, loss or damage to any vehicle or the contents thereof, or injury
(including death) to person(s), Tenant hereby agreeing to bear the risk for
same, and indemnify Landlord for claims and/or awards (including reasonable
attorney fees and expenses) made against Landlord in connection with the use of
the Parking Area by Tenant and/or its principals employees, invitees, agents
and/or any other party under any such parties’ control; (d) Tenant, its
principals, employees, invitees and agents shall park their automobiles and
other vehicles only where and as designated from time to time by Landlord at the
Parking Area; (e) if and when so requested by Landlord, Tenant shall furnish
Landlord with the license numbers of any vehicles of Tenant, its principals,
employees, invitees and agents using the Parking Area.

ARTICLE 40
Signage

          40.01 Landlord shall provide, at Landlord’s sole cost and expense,
signage, reasonably satisfactory to Tenant, provided, however, that said signage
shall be not smaller in size than tenant’s Proportionate Share of all such signs
on the Pylon sign at the front of the Building. All other signage shall be at
Tenant’s sole cost and expense, including all costs of installation,
maintenance, repair restoration and removal. All signage must have the advance
written approval of Landlord and must be in conformance with any local
ordinances or regulations.

ARTICLE 41
Tenant’s Option to Extend

          41.01 Tenant may extend the Term of this Lease for two (2) consecutive
periods of sixty (60) months each (the “Extension Term(s)”) beginning the day
after the Expiration Date, upon the same terms and conditions of the Lease,
except that:

          (a) the Term is modified to include the Extension Term;

          (b) the Fixed Rent for the Extension Term shall be at the then Fair
Market Rent (determined exclusive of any and all allowances, credits and other
tenant concessions offered by Landlord to tenants leasing new or additional
space in the Building), as defined below; and

          (c) the Option to Extend shall be deleted and shall not be available
to Tenant at the end of the second Extension Term.

Page 61

--------------------------------------------------------------------------------



          41.02 To exercise this Option to Extend, Tenant must:

          (a) not be in default of the Lease at the time the option is
exercised;

          (b) give Notice to Landlord that Tenant is exercising its Option to
Extend at least 270 days before the Expiration Date (“Tenant’s Notice “).

          (c) execute an amendment to the Lease to be provided by Landlord
incorporating the terms of the Extension into the Lease and return it to
Landlord within 10 days of receipt.

          41.03 The annual Fixed Rent during the Extension Term shall be at Fair
Market Rent. The term “Fair Market Rent” shall mean the annual Fixed Rent per
square foot of the Premises as of the date the option period commences, but in
no event less than the annual Fixed Rent payable by Tenant immediately prior to
the Expiration Date. More specifically, Fair Market Rent is defined as the fixed
rent then being charged to lessees under any new leases being made in the
Building or in comparable buildings located in the general vicinity of the
Building (the “Area”). In addition, in determining the Fair Market Rent, no
consideration shall be given to the following facts: (1) that no vacancy or
reletting expenses will be incurred by Landlord (including, without limitation,
advertising or promotional expenses); (2) that Landlord shall not perform work
at its expense for the Tenant or pay Tenant any special work allowance; (3) that
Landlord shall not grant any rent concession to Tenant; and (4) that Tenant will
not incur the cost and expense of (a) having to locate other premises in which
to move, (b) designing and constructing improvements to same, (c) relocating to
said new premises, and (d) having its operations disrupted during the
relocation.

          41.04 If the parties cannot agree upon the Fair Market Rent within 30
days of Tenant’s Notice, the Fair Market Rent shall be determined by two (2)
appraisers, one selected by Landlord and one selected by Tenant, whose costs and
expenses shall be borne by the party selecting the appraiser. Within fifteen
(15) days following said 30 day period described herein, Landlord and Tenant
shall each notify the other of its selection of an appraiser with M.A.I.
certification. Said appraisers shall work together to ascertain said Fair Market
Rent and shall each issue an opinion setting their determination. If the
retained appraisers cannot agree on the Fair Market Rent within seventy-five
(75) days of Tenant’s Notice, they shall select within ninety (90) days of
Tenant’s Notice, a third appraiser with M.A.I. certification, whose costs and
expenses shall be borne equally by the parties, and whose decision as to Fair
Market Rent, which must be made within one hundred twenty (120) days of Tenant’s
Notice, shall be final.

In the absence of an agreement by and between the appraisers as to the selection
of a third appraiser, then the third appraiser shall be appointed, within ninety
(90) days of Tenant’s Notice, in a court proceeding by the Assignment Judge of
the Superior Court of New Jersey sitting in Bergen County, New Jersey, the costs
and expenses of which shall be borne equally by the parties. The third appraiser
appointed by the Assignment Judge as outlined herein shall render his decision
regarding Fair Market Rent within thirty (30) days of his appointment and the
third appraiser’s decision shall be final and binding. All appraisers shall be
independent, third-party appraisers having at least seven (7) years’ experience
in appraisals of comparable buildings in the Area and shall not have been or
thereafter be employed or retained by Landlord or any affiliate of Landlord or
Tenant or any affiliate of Tenant in connection with the Lease or any other
matter

Page 62

--------------------------------------------------------------------------------



for a period of three (3) years and shall issue a written opinion setting forth
such appraiser’s determination of the Fair Market Rent. In determining Fair
Market Rent, it is expressly understood that all appraisers shall be instructed
to follow and shall be bound by the directions outlined above in making their
appraisals.

Within ten (10) days after the first two appraisers or the third appraiser, as
the case may be, shall have delivered their or his opinion as to the Fair Market
Rent, Landlord and Tenant shall execute an amendment to the Lease incorporating
the terms of the Fair Market Rent into the Lease for the Extension Term.

          41.05 The option herein granted to extend the Term shall be exercised
by Tenant by the delivery of written notice thereof to Landlord within the time
period specified in Section 44.02 (b), above. In the event that the Tenant shall
fail to deliver said notice within such time, it shall be conclusively deemed to
mean that the Tenant has elected not to exercise said option, whereupon all
options shall cease and terminate and be of no further force and effect.

          41.06 Nothing contained herein shall be construed to permit or grant
any option(s) or extension(s) of the Term beyond the option period(s) set forth
herein.

          41.07 This option is personal to Henry Bros. Electronics, Inc., and
shall be void upon any transfer of this Lease, except for any transfer or
assignment pursuant to Section 9.06.

          41.08 Failure of Tenant to observe or comply with the terms of this
Option to Extend shall render the option null and void. Landlord shall not be
required to extend the Term of this Lease if, in its reasonable judgment,
Tenant’s financial condition may impair its ability to meet its obligations
during the Extended Term.

ARTICLE 42
Tenant’s Right of First Consideration

          42.01 Tenant shall have right of first consideration which is
applicable to any space in the Building subject to any previous rights which may
have been granted. Under this right of first consideration, in the event that
such space becomes available or at such time as it becomes known to Landlord
that the space will imminently become available, Landlord agrees to offer Tenant
the opportunity to lease the entire space on terms which Landlord intends to
offer to the Public prior to its being offered to the general public. This Right
of Tenant shall be exercised by Notice in writing by Tenant to Landlord within
ten (10) days after Landlord’s offer to Tenant agreeing to the said terms for
the entire space, failing which this Right is automatically extinguished for the
space identified in Landlord’s offer. This Right is personal to the Tenant named
herein and shall be void upon any transfer as per Article 9 of this Lease,
except for any transfer or assignment pursuant to Section 9.06.

Page 63

--------------------------------------------------------------------------------



ARTICLE 43
Roof Rights

          43.01 Tenant shall have the right to roof space as allocated by
Landlord for the installation of microwave, satellite, antenna or supplemental
HVAC mechanical equipment. All installations on the roof must have the prior
written approval of Landlord. Tenant shall notify Landlord in writing at least
three (3) business days before any work commences on the roof. Tenant agrees
that Tenant shall be solely responsible for obtaining all permits and
authorizations for facilities on the roof including any cost and expense
associated therewith. Tenant shall have no access to any portion of the roof
outside that designated by Landlord; however Tenant is and shall be fully
responsible for consequences and damages caused by Tenant, its employees,
agents, or invitees to the roof or Building, damaging, littering, leaving debris
or otherwise affecting areas within and beyond the designated roof area.
Construction shall include any and all safety features and/or structures
appropriate to the roof work. Tenant is responsible for maintaining the
watertight membrane and the integrity of the roof area, to do nothing that would
impair Landlord’s access and warranties, and for any and all damages to the
Building and/or to any other tenant of the Building caused directly or
indirectly by the Tenant’s installation or presence of its facilities on the
Roof. Tenant must maintain and restore the roof of the Building at its own cost
and expense. Tenant is responsible, at its own cost and expense, to dismantle
and remove any platform or attachments, facilities and/or equipment thereto or
thereon in a timely manner if necessary for maintenance of the roof. Tenant is
responsible for the safety of all persons, both authorized and unauthorized,
accessing the roof on its behalf, and in consideration of Landlord’s grant of
permission to Tenant for the use of the roof, as provided herein, Tenant
indemnifies and holds Landlord harmless from all claims arising from Tenant’s
use of the roof and the facilities thereon, to include all costs, losses,
expenses, attorneys’ fees and costs of suit.

ARTICLE 44
Landlord’s Agent

          44.01 By the MANAGEMENT AGREEMENT dated October 23, 2001 between
Landlord and Westminster Management, L.L.C., (“Agent”), Agent is engaged by
Landlord as agent for and on behalf of Landlord to manage and operate the
Premises and is duly authorized to execute this Lease as Agent for Landlord with
the same force and effect as if executed by Landlord itself.

Page 64

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease
as of the day and year first above written.

 

 

 

 

 

Tenant:

 

 

Landlord:

 

Henry Bros. Electronics, Inc.

 

CK Bergen Holdings, L.L.C.

 

 

 

By: Westminster Management, L.L.C., its Agent

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

Name:

          Brian D. Reach

 

 

 

 

 

 

Name:

Kevin B. Swill

Title:

          Secretary

 

 

 

 

 

 

Title:

Assistant Secretary

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

Page 65

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A
LEGAL DESCRIPTION

--------------------------------------------------------------------------------

ALL that certain plot, piece or parcel of land with the buildings and
improvements thereon erected, situate, lying and being in the Borough of Fair
Lawn, County of Bergen, and State of New Jersey being described as follows:

BEGINNING at a point in the northerly line of Pollitt Drive, said point being
the following two courses and distances from the northwest corner of the Oxford
University Press:

 

 

a.

north 8 degrees 45 minutes 55 seconds west, 50.00 feet; and thence

 

 

b.

north 81 degrees 14 minutes 05 seconds east, 268.44 feet to the true point or
place of beginning and from this point or place of beginning;

THENCE (1) north 6 degrees 16 minutes 25 seconds west, 789.67 feet to a point in
the southerly line of land of the Fisher Scientific Co.;

THENCE (2) north 87 degrees 50 minutes 30 seconds east, 403.51 feet along the
same to a point;

THENCE (3) south 6 degrees 16 minutes 25 seconds east, 743.20 feet to a point in
the northerly line of Pollitt Drive;

THENCE (4) south 81 degrees 14 minutes 05 seconds west, 402.85 feet along the
same to the point or place of BEGINNING.

Page A 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT B
FLOOR PLAN

--------------------------------------------------------------------------------

(Follows immediately on next page)

Page B 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C
RULES AND REGULATIONS

--------------------------------------------------------------------------------

          1. The rights of tenants in the entrances, corridors and elevators of
the Building are limited to ingress to and egress from the tenants’ Demised
Premises for the tenants and their employees, licensees and invitees, and no
tenant shall use, or permit the use of, the entrances, corridors, or elevators
for any other purpose. No tenant shall invite to the tenant’s Demised Premises,
or permit the visit of, persons in such numbers or under such conditions as to
interfere with the use and enjoyment of any of the entrances, corridors,
elevators and other facilities of the Building by other tenants. Fire exits and
stairways are for emergency use only, and they shall not be used for any other
purpose by the tenants, their employees, licensees or invitees. No tenant shall
encumber or obstruct, or permit the encumbrance or obstruction of any of the
sidewalks, entrances, corridors, elevators, fire exits or stairways of the
Building. The Landlord reserves the right to control and operate the public
portions of the Building and the public facilities, as well as facilities
furnished for the common use of the tenants, in such manner as it deems best for
the benefit of the tenants generally.

          2. The Landlord may refuse admission to the Building outside of
ordinary business hours to any person not known to the watchman in charge or not
having a pass issued by Landlord or the tenant whose Demised Premises are to be
entered or not otherwise properly identified, and may require all persons
admitted to or leaving the Building outside of ordinary business hours to
register. Any person whose presence in the Building at any time shall, in the
judgment of Landlord, be prejudicial to the safety, character, reputation and
interests of the Building or of its tenants may be denied access to the Building
or may be ejected therefrom. In case of invasion, riot, public excitement or
other commotion, Landlord may prevent all access to the Building during the
continuance of the same, by closing the doors or otherwise, for the safety of
the tenants and protection of property in the Building. The Landlord may require
any person leaving the Building with any package or other object to exhibit a
pass from the tenant from whose Demised Premises the package or object is being
removed, but the establishment and enforcement of such requirement shall not
impose any responsibility on Landlord for the protection of any tenant against
the removal of property from the Demised Premises of the tenant. The Landlord
shall, in no way, be liable to any tenant for damages or loss arising from the
admission, exclusion or ejection of any person to or from the tenant’s Demised
Premises or the Building under the provisions of this rule. Canvassing,
soliciting or peddling in the Building is prohibited and every tenant shall
co-operate to prevent the same.

          3. No tenant shall obtain or accept for use in its Demised Premises
ice, drinking water, food, beverage, towel, barbering, boot blacking, floor
polishing, lighting maintenance, cleaning or other similar services from any
persons not authorized by Landlord in

Page C 1

--------------------------------------------------------------------------------



writing to furnish such services, such authorization shall not be unreasonably
withheld, delayed or conditioned, provided that the charges for such services by
persons authorized by Landlord are not excessive. Such services shall be
furnished only at such hours, in such places within the tenant’s Demised
Premises and under such reasonable regulations as may be fixed by Landlord.

          4. No lettering, sign, advertisement, notice or object shall be
displayed in or on the windows or doors, or on the outside of any tenant’s
Demised Premises, or at any point inside any tenant’s Demised Premises where the
same might be visible outside of such Demised Premises, except that the name of
the tenant may be displayed on the entrance door of the tenant’s Demised
Premises, and in the elevator lobbies of the floors which are occupied entirely
by any tenant, subject to the prior written approval of Landlord as to the size,
color and style of such display, which approval shall be at Landlord’s sole
discretion. The inscription of the name of the tenant and such tenant divisions
and subsidiaries as tenant may reasonably request on the door of the tenant’s
Demised Premises shall be done by Landlord at the expense of the tenant. No
tenant shall have any right to use any exterior sign without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.

          5. No awnings or other projections over or around the windows shall be
installed by any tenant, and only such window blinds as are supplied or
permitted by Landlord shall be used in a tenant’s Demised Premises. Linoleum,
tile or other floor covering shall be laid in a tenant’s Demised Premises only
in a manner approved by Landlord.

          6. The Landlord shall have the right to prescribe the weight and
position of safes and other objects of excessive weight, and no safe or other
object whose weight exceeds the lawful load for the area upon which it would
stand shall be brought into or kept upon a tenant’s Demised Premises. If, in the
judgment of Landlord, it is necessary to distribute the concentrated weight of
any heavy object, the work involved in such distribution shall be done at the
expense of Tenant and in such manner as Landlord shall determine. The moving of
safes and other heavy objects shall take place only outside of ordinary business
hours upon previous notice to Landlord, and the persons employed to move the
same in and out of the Building shall be reasonably acceptable to Landlord and,
if so required by law, shall hold a Master Rigger’s license. Freight, furniture,
business equipment, merchandise and bulky matter of any description shall be
delivered to and removed from the Demised Premises only in the freight elevators
and through the service entrances and corridors, and only during hours and in a
manner approved by Landlord. Arrangements will be made by Landlord with any
tenant for moving large quantities of furniture and equipment into or out of the
building.

          7. No machines or mechanical equipment of any kind, other than
standard office equipment, standard warehouse receiving and shipping equipment,
standard electronics laboratory testing and assembly equipment and the like may
be installed or operated in any tenant’s Demised Premises without Landlord’s
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned, and in no case (even where the same are of a type so excepted or
as so consented to by Landlord) shall any machines or mechanical equipment be so
placed or operated as to disturb other tenants but machines and mechanical
equipment which may be permitted to be installed and used in a tenant’s Demised
Premises shall be so

Page C 2

--------------------------------------------------------------------------------



equipped, installed and maintained by such tenant as to prevent any disturbing
noise, vibration or electrical or other interference from being transmitted from
such Demised Premises to any other area of the Building.

          8. No noise, including the playing of any musical instruments, radio
or television, which, in the judgment of Landlord, might disturb other tenants
in the Building, shall be made or permitted by any tenant, and no cooking shall
be done in the tenant’s Demised Premises, except as expressly approved by
Landlord. Nothing shall be done or permitted in any tenant’s Demised Premises,
and nothing shall be brought into or kept in any tenant’s Demised Premises,
which would impair or interfere with any of the Building services or the proper
and economic heating, cleaning or other servicing of the Building or the Demised
Premises, or the use or enjoyment by any other tenant of any other Demised
Premises, nor shall there be installed by any tenant any ventilating, air
conditioning, electrical or other equipment of any kind which, in the judgment
of Landlord, might cause any such impairment or interference. No dangerous,
inflammable, combustible or explosive object or material shall be brought into
the Building by any tenant or with the permission of any tenant.

          9. No acids, vapors, paper towels or other materials shall be
discharged or permitted to be discharged into the waste lines, vents or flues of
the Building which may damage them. The water and wash closets and other
plumbing fixtures in or serving any tenant’s Demised Premises shall not be used
for any purpose other than the purposes for which they were designed or
constructed, and no sweepings, rubbish, rags, acids or other foreign substances
shall be deposited therein.

          10. Additional locks, bolts or security devices may be installed by
Tenant at Tenant’s sole cost and expense upon any of the doors or windows in any
tenant’s Demised Premises provided Tenant supplies Landlord with a reasonable
number of access cards or keys to be used by Landlord solely in case of
emergency. Additional keys for a tenant’s Demised Premises and toilet rooms
shall be procured only from Landlord, which may make a reasonable charge
therefor. Upon the termination of a tenant’s lease, all keys of the tenant’s
Demised Premises and toilet rooms shall be delivered to Landlord.

          11. All entrance doors in each tenant’s Demised Premises shall be left
locked and all windows shall be left closed by the tenant when the tenant’s
Demised Premises are not in use. Entrance doors shall not be left open at any
time.

          12. Hand trucks not equipped with rubber tires and side guards shall
not be used within the Building.

          13. All windows in each tenant’s Demised Premises shall be kept closed
and all blinds therein, if any, above the ground floor shall be lowered when and
as reasonably required because of the position of the sun, during the operation
of the Building air-conditioning system to cool or ventilate the tenant’s
Demised Premises.

          14. The Landlord reserves the right to rescind, alter or waive any
rule or regulation at any time prescribed for the Building when, in its
judgment, it deems it necessary,

Page C 3

--------------------------------------------------------------------------------



desirable or proper for its best interest and for the best interests of the
tenants, and no alteration or waiver of any rule or regulation in favor of one
tenant shall operate as an alteration or waiver in favor of any other tenant.
The Landlord shall not be responsible to any tenant for the non-observance or
violation by any other tenant of any of the rules and regulations at any time
prescribed for the Building. Landlord shall not enforce the Rules and
Regulations in a discriminatory or unlawful manner.

Page C 4

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT D
DEFINITIONS

--------------------------------------------------------------------------------

                    (a) The term mortgage shall include an indenture of mortgage
and deed of trust to a trustee to secure an issue of bonds, and the term
mortgagee shall include such a trustee.

                    (b) The terms include, including and such as shall each be
construed as if followed by the phrase “without being limited to”.

                    (c) The term obligations of this Lease, and words of like
import, shall mean the covenants to pay rent and additional rent under this
Lease and all of the other covenants and conditions contained in this Lease. Any
provision in this Lease that one party or the other or both shall do or not do
or shall cause or permit or not cause or permit a particular act, condition, or
circumstance shall be deemed to mean that such party so covenants or both
parties so covenant, as the case may be.

                    (d) The term Tenant’s obligations hereunder, and words of
like import, and the term Landlord’s obligations hereunder, and words of like
import, shall mean the obligations of this Lease which are to be performed or
observed by Tenant, or by Landlord, as the case may be. Reference to performance
of either party’s obligations under this Lease shall be construed as
“performance and observance”.

                    (e) Reference to Tenant being or not being in default
hereunder, or words of like import, shall mean that Tenant is in default in the
performance of one or more of Tenant’s obligations hereunder, or that Tenant is
not in default in the performance of any of Tenant’s obligations hereunder, or
that a condition of the character described in Section 25.01 has occurred and
continues or has not occurred or does not continue, as the case may be.

                    (f) References to Landlord as having no liability to Tenant
or being without liability to Tenant, shall mean that Tenant is not entitled to
terminate this Lease, or to claim actual or constructive eviction, partial or
total, or to receive any abatement or diminution of rent, or to be relieved in
any manner of any of its other obligations hereunder, or to be compensated for
loss or injury suffered or to enforce any other kind of liability whatsoever
against Landlord under or with respect to this Lease or with respect to Tenant’s
use or occupancy of the Demised Premises.

                    (g) The term laws and/or requirements of public authorities
and words of like import shall mean laws and ordinances of any or all of the
Federal, state, city, county and borough governments and rules, regulations,
orders and/or directives of any or all departments, subdivisions, bureaus,
agencies or offices thereof, or of any other governmental,

Page D 1

--------------------------------------------------------------------------------



public or quasi-public authorities, having jurisdiction in the Demised Premises,
and/or the direction of any public officer pursuant to law.

                    (h) The term requirements of insurance bodies and words of
like import shall mean rules, regulations, orders and other requirements of the
New Jersey Board of Fire Underwriters and/or the New Jersey Fire Insurance
Rating Organization and/or any other similar body performing the same or similar
functions and having jurisdiction or cognizance of the Building and/or the
Demised Premises.

                    (i) The term repair shall be deemed to include restoration
and replacement as may be necessary to achieve and/or maintain good working
order and condition.

                    (j) Reference to termination of this Lease includes
expiration or earlier termination of the term of this Lease or cancellation of
this Lease pursuant to any of the provisions of this Lease or to law. Upon a
termination of this Lease, the term and estate granted by this Lease shall end
at noon of the date of termination as if such date were the date of expiration
of the term of this Lease and neither party shall have any further obligation or
liability to the other after such termination (i) except as shall be expressly
provided for in this Lease, or (ii) except for such obligation as by its nature
or under the circumstances can only be, or by the provisions of this Lease, may
be, performed after such termination, and, in any event, unless expressly
otherwise provided in this Lease, any liability for a payment which shall have
accrued to or with respect to any period ending at the time of termination shall
survive the termination of this Lease.

                    (k) The term in full force and effect when herein used in
reference to this Lease as a condition to the existence or exercise of a right
on the part of Tenant shall be construed in each instance as including the
further condition that at the time in question no default on the part of Tenant
exists, and no event has occurred which has continued to exist for such period
of time (after the notice, if any, required by this Lease), as would entitle
Landlord to terminate this Lease or to dispossess Tenant.

                    (l) The term Tenant shall mean Tenant herein named or any
assignee or other successor in interest (immediate or remote) of Tenant herein
named, while such Tenant or such assignee or other successor in interest, as the
case may be, is in possession of the Demised Premises as owner of Tenant’s
estate and interest granted by this Lease and also, if Tenant is not an
individual or a corporation, all of the persons, firms and corporations then
comprising Tenant.

                    (m) Words and phrases used in the singular shall be deemed
to include the plural and vice versa, and nouns and pronouns used in any
particular gender shall be deemed to include any other gender.

                    (n) The rule of ejusdem generis shall not be applicable to
limit a general statement following or referable to an enumeration of specific
matters to matters similar to the matters specifically mentioned.

Page D 2

--------------------------------------------------------------------------------



                    (o) All references in this Lease to numbered Articles,
numbered Sections and lettered Exhibits are references to Articles and Sections
of this Lease, and Exhibits annexed to (and thereby made part of) this Lease, as
the case may be, unless expressly otherwise designated in the context.

                    (p) The term control shall mean ownership of more than fifty
(50%) percent of all the voting stock of a corporation or more than fifty (50%)
percent of all the legal and equitable interest in any other entity.

                    (q) The term Base Rate shall mean the prime rate of J.P.
Morgan Chase Bank, N.A. (or Citibank, N.A. if J.P. Morgan Chase Bank, N.A.,
shall not then have an established prime rate; or the prime rate of any major
banking institution doing business in the City of New York, as selected by
Landlord, if none of the aforementioned banks shall be in existence or have an
established prime rate) at the time of in question.

Page D 3

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT E
FORM OF COMMENCEMENT LETTER

--------------------------------------------------------------------------------

[LANDLORD ENTITY] ASSOCIATES, L.L.C.

18 COLUMBIA TURNPIKE
FLORHAM PARK, NEW JERSEY 07932

Telephone (973) 822-0050

[DATE], 2006

[TENANT NAME]
ATTN: [CONTACT NAME]
[STREET ADDRESS]
[CITY, STATE, ZIP]

 

 

 

 

RE:

Commencement Letter

 

 

[DEMISED PREMISES ADDRESS]

Dear [CONTACT NAME]:

          This Commencement Letter will serve to confirm our agreement relative
to the Lease dated __________, 2006, by and between _____________, L.L.C.,
(“Landlord”) and __________________, (“Tenant”) for certain Demised Premises
identified as Suite ______ in the building located at
__________street______________, _____city____, New Jersey __zip__, (the “Demised
Premises”).

          Landlord and Tenant agree as follows with respect to the Lease:

          1. The Commencement Date is _______.

          2. The Rent Commencement Date is ________.

          2. The Expiration Date is ________.

 

 

 

 

Very truly yours,

 

 

 

 

 

___________________________________

, L.L.C.


 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

  Property Manager

 

Page E 1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT F
LIEN WAIVER

--------------------------------------------------------------------------------

WAIVER AND RELEASE OF LIEN

The undersigned Contractor/Vendor, in consideration of the partial / final
payment in the amount of $_______________, hereby waives and releases its lien
and right to claim a lien for labor, services or materials furnished through
____________________, 20____, on the job of _______________________________
(Owner of Property) to the following described property:

Dated on ____________________, 20____.

 

 

Contractor’s/Vendor’s Name 

 

 

--------------------------------------------------------------------------------


 

 

Address

 

 

--------------------------------------------------------------------------------


 

 

By

 

 

--------------------------------------------------------------------------------


 

 

Printed Name 

 

 

--------------------------------------------------------------------------------

Page F 1

--------------------------------------------------------------------------------